Exhibit 10.1

LEASE

BY AND BETWEEN

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY,

AS LANDLORD, AND

rue21, inc.,

AS TENANT



--------------------------------------------------------------------------------

INDEX TO LEASE PROVISIONS

 

ARTICLE I - Incorporation of Preambles-Certain Definitions

  1.1   Incorporation of Preambles   1.2   Certain Definitions

ARTICLE II - Lease of Premises; Approvals; Delivery of Expansion Building;
Contingency

  2.1   Premises   2.2   Approvals   2.3   Delivery of Expansion Building   2.4
  Contingency

ARTICLE III - Term and Extensions

  3.1   Initial Term   3.2   Lease Year   3.3   Extensions   3.4   Rent
Commencement Date   3.5   Rent Commencement Date Agreement

ARTICLE IV - Rent

  4.1   Base Rent   4.2   Partial Month Rent   4.3   Terms of Payment   4.4  
Additional Rent   4.5   Rent   4.6   Deferment of Rent

ARTICLE V - Absolute Net Lease

ARTICLE VI - Use

ARTICLE VII - Subletting and Assignment

  7.1   Subletting and Assignment   7.2   Limits on Assignees



--------------------------------------------------------------------------------

  7.3   Assignment by Landlord

ARTICLE VIII - Quiet Enjoyment - Landlord’s Warranty

ARTICLE IX - Alterations

  9.1   Tenant’s Alterations   9.2   Method of Alterations

ARTICLE X - Tenant’s Property

  10.1   Installation Removal   10.2   Required Removal   10.3   Title at
Termination

ARTICLE XI - Lien or Encumbrance

  11.1   No Liens   11.2   No Consent to Work Lien or Encumbrance

ARTICLE XII - Repairs and Maintenance

  12.1   Duty to Repair   12.2   Definition and Standard of Repair   12.3   No
Obligation to Repair

ARTICLE XIII - Requirements of Law

ARTICLE XIV - Damage or Destruction

  14.1   Tenant’s Obligation to Rebuild   14.2   Approval of Plans and
Specifications   14.3   Payment from Escrow   14.4   Failure to Reconstruct;
Termination   14.5   Force Majeure   14.6   No Abatement of Rent   14.7  
Default in Payment of Rent   14.8   Landlord’s Mortgage

ARTICLE XV - Insurance

  15.1   Tenant’s Property Insurance   15.2   Boiler Insurance



--------------------------------------------------------------------------------

  15.3   Public Liability Insurance   15.4   Worker’s Compensation. Employers
Liability Insurance   15.5   Business Interruption   15.6   Insurance on
Tenant’s Property   15.7   No Separate Insurance   15.8   Conduct of Business  
15.9   Requirements of Policies   15.10   Release, Waiver of Subrogation

ARTICLE XVI - Indemnification of Landlord

ARTICLE XVII - Condemnation

  17.1   Authority   17.2   Taking   17.3   Termination   17.4   Restoration

ARTICLE XVIII - Warranties and Representations

  18.1   Landlord Warranties   18.2   Tenant Warranties

ARTICLE XIX - Default

  19.1   Events of Default   19.2   Landlord’s Rights Upon Tenant’s Default  
19.3   Re-letting   19.4   Damages Upon Termination

ARTICLE XX - Signs

ARTICLE XXI - Taxes and Other Liens

  21.1   Impositions   21.2   Tax on Tenant Additions   21.3   Exceptions   21.4
  Proof of Payment   21.5   Refunds



--------------------------------------------------------------------------------

  21.6   Protest   21.7   Requirements of Mortgage

ARTICLE XXII - Utilities

  22.1   Payment of Charges   22.2   Provision of Services

ARTICLE XXIII - Holding Over

ARTICLE XXIV - Notice

  24.1   Notice Address   24.2   Service of Notice

ARTICLE XXV - Subordination

  25.1   Lease Subordinate   25.2   Subordination, Self-Operative: Subordination
Agreement. Non-disturbance   25.3   Attornment   25.4   Attornment to Successor

ARTICLE XXVI - Landlord’s Access to the Premises

ARTICLE XXVII - Environmental Compliance

  27.1   Definitions   27.2   Compliance

ARTICLE XXVIII - Late Rent

ARTICLE XXVIX - Estoppel Certificates

ARTICLE XXX - Reports

ARTICLE XXXI - Provisions of General Application

Exhibit A - Real Property Description for Initial Facility

Exhibit B- Site Plan

Exhibit C - Three Springs Industrial and Business Park Declarations of
Covenants, Conditions and Regulations



--------------------------------------------------------------------------------

LEASE

THIS LEASE (hereinafter sometimes referred to as this “Lease” or this
“Agreement”), made this 8th day of July, 2011, and effective on the Expansion
Building Delivery Date, as hereinafter defined (the “Effective Date”), by and
between West Virginia Economic Development Authority, a West Virginia public
corporation and government instrumentality, having its principal office at 160
Association Drive, Charleston, West Virginia, 25311-1217 (hereinafter referred
to as “Landlord”), and rue21, inc., a Delaware corporation, having its principal
office at 800 Commonwealth Drive, Warrendale, PA 15086 (hereinafter referred to
as “Tenant”);

WITNESSETH THAT:

WHEREAS, Tenant desires to lease from Landlord upon the terms and conditions set
out herein, the real property described in Exhibit A and illustrated in Exhibit
B (the “Site Plan”) located in the City of Weirton, County of Brooke, State of
West Virginia, and

WHEREAS, Landlord is willing to purchase and improve said real property and to
lease said real property to Tenant upon the terms and conditions set out herein;

NOW, THEREFORE, for and in consideration of the foregoing preambles, of the
mutual promises and covenants contained herein, of Ten Dollars ($10.00) cash in
hand paid by Tenant to Landlord, and other good and valuable consideration, the
receipt and sufficiency of all of which is hereby acknowledged by both Landlord
and Tenant, Landlord and Tenant hereby agree as follows:

ARTICLE I

Incorporation of Preambles-Certain Definitions

1.1 Incorporation of Preambles. The foregoing preambles are hereby incorporated
into this Lease as a part hereof by this reference thereto.

1.2 Certain Definitions. Reference is made in this Article 1.2 to certain
defined terms used herein which are defined in the Articles referred to opposite
each such term, as follows:

 

“Agreement”   Preambles “Base Rent”   Paragraph 4.1 “Construction Schedule”  
Paragraph 18.1(i) “Declarations”   Article VI “Details”   Paragraph 18.l(i)
“Expansion Building Delivery Date”   Article II “Environmental Laws”   Paragraph
27.1(a) “Force Majeure”   Paragraph 14.5 “Developer”   Article II “Impositions”
  Paragraph 21.1 “Improvements”   Article II “Initial Term”   Paragraph 3.1
“Landlord”   Preambles “Laws”   Article XIII “Lease”   Preambles “Lease Year”  
Paragraph 3.2 “Phase I Report”   Paragraph 18.1(d) “Premises”   Article II
“Prime Rate”   Paragraph 19.3(c) “Regulated Substance”   Paragraph 27.1(b)



--------------------------------------------------------------------------------

“Rent”   Paragraph 4.5 “Rent Commencement Date”   Paragraph 3.4 “Site Plan”  
Preambles, Article II “Substantial Completion”   Article II “Tenant”   Preambles
“Tenant’s Building”   Article II “Tenant’s Property”   Article X “Term”  
Paragraph 3.3

ARTICLE II

Lease of Premises; Approvals; Delivery of Expansion Building; Contingency.

2.1 Premises. Landlord, for and in consideration of the rent to be paid and of
the covenants and agreements herein contained to be kept and performed by
Tenant, does hereby exclusively lease and demise to Tenant, and Tenant does
hereby exclusively hire from Landlord, the real property being located in the
City of Weirton, County of Brooke and State of West Virginia described in
Exhibit A and illustrated on Exhibit B, together with all improvements thereon,
which shall include (1) an existing building containing 189,905 square feet (the
“Existing Building”), and (2) a building addition containing approximately
185,000 square feet (the “Expansion Building”) and related attachments,
fixtures, utilities, driveway and parking areas being constructed by Triangle
Development Corporation, a West Virginia corporation (“Developer”), and all
fixtures and accessory improvements thereon, including all roadway, parking
areas and landscaped areas located thereon (collectively, such Existing
Building, Expansion Building, fixtures and improvements are hereinafter referred
to as the “Improvements”) together with all easements, rights, privileges and
amenities otherwise appurtenant to such real property (herein called the
“Premises”). Said Premises and Improvements are indicated upon the site plan
attached hereto as Exhibit “B” (the “Site Plan”). Both the Expansion Building
and Existing Building shall be collectively referred to as “Tenant’s Building”.
Tenant is also leasing from Landlord a parcel on which will be constructed a
100-space truck trailer parking lot (“Truck Lot”) pursuant to a separate lease
agreement of even date herewith (“Truck Lot Lease”).

2.2 Approvals. Landlord shall be solely responsible, at Landlord’s cost and
expense, for obtaining and maintaining all permits, approvals, zoning, variances
or other matters (collectively, the “Approvals”) that may be required by the
applicable governmental agencies, bureau departments or any other governmental
entity (a “Governmental Authority”) for the use and operation of the Premises
for warehouse, office and freight movement use (excluding occupational licenses
and other licenses required for Tenant’s particular use of the Premises). Tenant
shall cooperate with Landlord in Landlord’s obtaining of the Approvals. Landlord
warrants and represents that such use is allowed by law as of the date hereof.

2.3 Delivery of Expansion Building. Landlord and Developer are parties to
(i) that a certain Purchase Agreement dated July 8th, 2011 (“Purchase
Agreement”) for the acquisition of the Expansion Building by Landlord upon the
terms, provisions and conditions contained in said Purchase Agreement. Landlord
shall deliver to Tenant the Expansion Building on the day of Closing, as defined
under and in accordance with the Purchase Agreement (“Expansion Building
Delivery Date”).

Landlord warrants and represents that as of the Expansion Building Delivery
Date, each component of the Expansion Building will be in good condition and
repair and structurally sound (which condition includes, without limitation,
that the Expansion Building roof will be leak-free and not in need, or in
imminent need, of repair and that the plumbing, electrical, heating, ventilation
and air-conditioning (“HVAC”) systems will be in new operating condition and
repair and not in need, or imminent need, of repair), and Landlord shall assign
to Tenant all warranties and contracts relating to the Improvements.



--------------------------------------------------------------------------------

2.4. Contingency. Landlord acknowledges that Tenant’s business operations at the
Premises are expressly contingent upon the availability of the use and operation
of the Truck Lot for a period coterminous with this Lease. Accordingly, the
parties agree that this Lease is expressly conditioned upon (i) Landlord
entering in the Truck Lot Lease with Tenant that will permit Tenant to
immediately improve, occupy and use the Truck Lot for the storage of tractor
trailers for Tenant’s business for a period coterminous with this Lease
(including any corresponding renewal options), and (ii) Tenant obtaining all
permits, licenses and other required approvals from governmental entities or
other parties that may be necessary for construction and operation of the Truck
Lot (“Permit Contingency”). If the foregoing conditions have not been satisfied
by Closing, as defined in the Purchase Agreement (“Deadline Date”), then at any
time thereafter Tenant may terminate this Lease by giving seven (7) days’
written notice to Landlord. Should this Lease be terminated pursuant to this
Section 2.4., neither party shall have any further rights or obligations
hereunder, and neither party shall have any liability to the other party on
account of any costs incurred in connection with this Lease. The Permit
Contingency is conditioned upon Tenant diligently pursuing all such permits,
licenses and other required approvals, and Landlord shall assist Tenant in
obtaining the same. Additionally, Landlord shall be entitled to reasonable
extensions of the Deadline Date to assist obtaining such permits or approvals
required to meet the Permit Contingency. Tenant shall provide Landlord written
notification of satisfaction the Permit Contingency and the waiver thereof by
Tenant, within 5 days of such event.

ARTICLE III

Term and Extensions

3.1 Initial Term. The initial term (“Initial Term”) of this Lease shall commence
on the Expansion Building Delivery Date and continue for fifteen (15) Lease
Years. In the event that Landlord is not able to deliver the Expansion Building
to Tenant under the terms of this Lease by May 1, 2012 (“Drop Dead Date”), then
Tenant shall have the have the right to either cancel this Lease or defer the
Effective Date of this Lease from month-to-month upon written notification
thereof to Landlord; provided, that a cancellation of this Lease under the terms
of this Section 3.1 shall not effect, in any way, Landlord’s and Tenant’s
current and continuing obligations under the Old Lease, as hereinafter defined.
The Drop Dead Date shall be extended commensurately with any extension of
Closing Completion under the Purchase Agreement and extended commensurately in
accordance with any joint decision of Tenant and Landlord to terminate the
Purchase Agreement and proceed with completion of the Expansion Building under
and pursuant to the provisions of Section 15.3.10 of the Purchase Agreement.

3.2 Lease Year. The first Lease Year during the Term shall be the twelve
(12) calendar month period commencing on the Expansion Building Delivery Date
and terminating on the last day of the twelfth (12th) full calendar month
following the Expansion Building Delivery Date (December 31). Each subsequent
Lease Year during the Term shall commence on the day immediately following the
last day of the preceding Lease Year and shall continue for a period of twelve
(12) full calendar months.

3.3 Extensions. Provided that Tenant is not in default in any condition of this
Lease beyond any applicable cure period, at the time of expiration of the then
existing Term of this Lease, Landlord hereby grants to Tenant the option to
extend the Term for Two (2) additional periods of Five (5) years, each
exercisable by Tenant’s written notice to Landlord of such exercise given not
less than twelve (12) months prior to the expiration of the Initial Term hereof,
or of the then existing option period, as the case may be, on the same terms and
conditions as applied during the Initial Term, except the Base Rent. During each
such extension period, the Base Rent shall be increased for each such five-year
extension period by an amount of three percent (3%) over the Base Rent paid by
Tenant at the end of the prior period. Should Tenant fail to exercise any prior
extension option offered hereunder, all subsequent extension options shall be
deemed waived as well. Tenant shall have no other renewal rights hereunder. The
Initial Term of this Lease, plus all options to extend validly exercised by
Tenant as provided in this Article III, are herein collectively referred to as
the “Term.”



--------------------------------------------------------------------------------

3.4 Rent Commencement Date. As used herein the term “Rent Commencement Date”
shall be the Expansion Building Delivery Date.

3.5 Rent Commencement Date Agreement. When the Rent Commencement Date has been
determined, Landlord and Tenant shall execute a memorandum which shall expressly
confirm the Base Rent, Rent Commencement Date, Lease Year, the expiration date
of the Initial Term, that Closing, as defined in the Purchase Agreement, of the
Expansion Building has been achieved, that ratifies and affirms all of the terms
and provisions of this Lease, and that affirms the Lease remains in full force
and effect.

3.6 Termination of Old Lease. Effective at midnight on the date immediately
preceding the Expansion Building Delivery Date (the “Old Lease Termination
Date”), the instrument dated June 28, 1999 (as such may have been amended),
wherein Landlord leased to Tenant’s predecessor-in-interest the Existing
Building (the “Old Lease”), shall be hereby terminated. Tenant agrees to pay all
rent and other sums due under the Old Lease in accordance with its terms thereof
until the Old Lease Termination Date. Landlord and Tenant hereby each
relinquish, release, and waive any and all claims of any kind whatsoever arising
under or in connection with the Old Lease accruing subsequent to the Old Lease
Termination Date.

ARTICLE IV

Rent

4.1 Base Rent. The Base Rent for the Initial Term shall be $1,400,000 per year,
payable monthly in advance in the sum of $116,666.67, plus $79.20 per year,
payable monthly in advance in the sum of $6.60 for each $1,000 of the Purchase
Price (excepting reductions made pursuant to Sections 6.4 and 6.5 of the
Purchase Agreement which shall be credited as set forth below) in excess of
$8,100,000, rounded up to the nearest $1,000. The final Base Rent amount will be
determined and set forth in the Rent Commencement Date Agreement as set forth in
Section 3.5 of this Lease. Any Purchase Price reductions made in accordance with
Sections 6.4 or 6.5 of the Purchase Agreement shall be applied to reduce
Tenant’s first accruing Base Rent due hereunder. For purposes of illustration,
assuming a Purchase Price of $8,100,000, if the Tenant Entry Date (as defined in
the Purchase Agreement) is delayed 30 days, Tenant’s first monthly Base Rent
payment shall be $56,666.67 ($116,666.67 – [30 x $2,000]).

4.2 Partial Month Rent. If the Rent Commencement Date shall be other than the
first day of a calendar month, Base Rent shall be pro-rated for the period until
the first day of the following month by taking the amount of monthly Base Rent
divided by the number of days in the month and multiplying that amount times the
number of days between the Rent Commencement Date and the first day of the
following month.

4.3 Terms of Payment. All Rent and other payments to be made by Tenant to
Landlord hereunder shall be made payable to Landlord in current legal tender of
the United States of America and sent to Landlord at the place to which notice
to Landlord is required to be sent hereunder unless Landlord shall direct
otherwise by notice to Tenant. Extensions, indulgences, or changes by Landlord
upon any occasion in the mode or time of payment of Rent or any other payment to
be made by Tenant to Landlord hereunder shall not be construed as any continuing
waiver or change, or as requiring or allowing in the future any similar change
or indulgence. All Rent shall be payable as stated without notice or demand.

4.4 Additional Rent. All amounts other than Base Rent which Tenant is required
to pay or discharge pursuant to this Lease including, but not limited to,
charges for taxes, fees, including without limitation the City of Weirton, West
Virginia fire service fee, insurance, utilities, maintenance of the Premises and
any penalties for late payment of Base Rent shall constitute Additional Rent.

4.5 Rent. Rent shall mean Base Rent, Additional Rent and all other sums payable
hereunder by Tenant.



--------------------------------------------------------------------------------

ARTICLE V

Absolute Net Lease

It is the intent of Landlord and Tenant that the Rent to be paid to Landlord by
Tenant be absolutely net to Landlord so that this Lease shall yield net to
Landlord without abatement, set-off or deduction therefrom the rent as
hereinabove provided, to be paid during the Term of this Lease or any extensions
hereof, and, that all costs, expenses, assessments, fees and impositions of
every kind or nature whatsoever relating to the Premises which may arise or
become due during the Term of this Lease or any extensions hereof be paid by
Tenant, and Landlord be indemnified and saved harmless by Tenant from and
against the same. Tenant hereby assumes and agrees to perform all duties and
obligations with relation to the Premises, as well as the use, operation, and
maintenance thereof even though such duties and obligations would otherwise be
construed to be those of the Landlord. Nothing herein contained, however, shall
be deemed to require Tenant to pay or discharge any liens or mortgages of any
character whatever which may be placed upon the Premises by the affirmative act
of Landlord or against Landlord’s interest in the Premises.

ARTICLE VI

Use

The Premises shall be occupied and used by Tenant for the sole purpose of
conducting therein the business of warehousing, distributing and selling
clothing, shoes, accessories, cosmetics, novelties, candy and other retail
consumer goods. Tenant shall use and occupy the Premises in accordance with all
governmental laws, statutes, orders, ordinances, rules and regulations of any
governmental authority with jurisdiction affecting the Premises from time to
time, including, without limitation, applicable zoning ordinances. Tenant agrees
to comply with all deed restrictions applicable to the Premises, in particular,
Tenant shall at all times comply with that certain Declaration of Covenants,
Conditions and Restrictions for the Three Springs Business Industrial Park, of
record in the Office of the Clerk of the County Commission of Brooke County,
West Virginia in Deed Book No. 276, at page 455, as amended from time to time
(the “Declarations”). Tenant shall not use, or allow the Premises to be used,
for any purpose other than as specified herein and shall not use or permit the
Premises to be used for any unlawful, disreputable or immoral purpose or in any
way that will injure the reputation of the Premises, detract from its value, or
result in violation of any certificate of occupancy applicable to the Premises,
or endanger the Premises or unnecessarily increase the applicable insurance
premiums payable with respect thereto, or permit the Premises to be occupied in
whole or in part by any other person other than Tenant, its agents, servants,
employees and invitees, except as otherwise provided herein.

ARTICLE VII

Subletting and Assignment

7.1 Subletting and Assignment. Tenant shall not assign this Lease or sublet all
or any part of the Premises without the prior written consent of Landlord which
consent shall not be unreasonably withheld. In the event of any assignment or
subletting, Tenant shall nevertheless at all times remain fully responsible and
liable for the payment of Rent and for compliance with all of its other
obligations under the terms, provisions and covenants of this Lease unless
relieved therefrom by Landlord and Tenant’s assignee shall assume in writing and
agree to keep and perform all of the terms of this Lease on the part of Tenant
to be kept and performed and shall be and become jointly and severally liable
with Tenant for the keeping and performing thereof. In addition, Tenant shall
have the right to transfer and assign this Lease without Landlord’s consent to
any parent, subsidiary or affiliated company of Tenant, with Tenant remaining
fully responsible and liable for the performance of all the terms of this Lease,
including without limitation the payment of Rent. For purposes of this Article,
a leasehold mortgage shall be deemed an assignment. Notwithstanding anything to
the contrary in this Lease, Tenant shall have the right to sell or transfer its
stock or assets or merge with another entity without Landlord’s consent.



--------------------------------------------------------------------------------

7.2 Limits on Assignees. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall not, without the prior written consent of Landlord
(which Landlord may grant or withhold in its sole discretion and which consent,
in each instance to be effective, must expressly state Landlord is aware that
the subject assignee or subtenant, as the case may be, is a tax-exempt entity)
assign all or any part of its interest in this Lease or sublet all or any part
of the Premises, or in any other manner grant any right to use, occupy or
otherwise “lease” (within the meaning of Internal Revenue Code of 1986,
Section 168(h), as amended (“Section 168(h)”)) all or any part of the Premises,
to any “tax-exempt entity,” as defined in Section 168(h), to the extent that the
aggregate portion of the Premises sublet, assigned, used, occupied or “leased”
by all such tax-exempt entities shall be more than 35% of the Premises. Tenant
agrees that any assignment of lease or subletting made in violation of the
foregoing sentence will be deemed initially void, and acknowledges that,
notwithstanding such voiding, Landlord may incur damages as a result of such
violations, and Tenant agrees to indemnify Landlord from any such damages.

7.3 Assignment by Landlord. Landlord shall have the right to transfer all or any
part of Landlord’s interest in the Lease and the Premises without the consent or
approval of Tenant, which transfer shall work an absolute release of Landlord’s
liabilities and obligations hereunder arising after the date of such assignment;
provided, however, that prior to any such transfer, Landlord and Tenant shall
amend Article XX of this Lease to cause any real property taxes assessed against
the Premises and Tenant’s Building after such transfer to be paid by Landlord’s
transferee.

ARTICLE VII

Quiet Enjoyment-Landlord’s Warranty

Landlord covenants and agrees with Tenant that so long as Tenant keeps and
performs all of the covenants and conditions to be kept and performed by Tenant
hereunder, Tenant shall have quiet, undisturbed and continued possession of the
Premises free from any claims by any persons claiming under, by or through
Landlord.

ARTICLE IX

Alterations

9.1 Tenant’s Alterations. Tenant shall have the right, at its sole cost and
expense, either at the commencement of or during the Term of this Lease or any
extension thereof to make such alterations in and/or additions to the Premises,
including without limiting the generality of the foregoing, alterations in the
water, gas and electrical wiring systems as may be necessary to fit the same for
Tenant’s business upon first delivering to Landlord written plans and
specifications for all such work and obtaining the written approval of Landlord,
which approval shall not be unreasonably withheld, as to the materials to be
used and the manner of making such alterations and/or additions. Upon the
termination of this Lease, Tenant shall not be required to remove any of the
original Improvements still in existence or any subsequent alterations or
improvements, or to restore the Premises to its original condition. At such
time, such Improvements and alterations permanently affixed (excluding Tenant’s
Property as defined in Article X) as are not already the property of Landlord
shall become the property of Landlord. Tenant shall have the right to make
nonstructural alterations to the Premises without Landlord’s consent, subject to
the covenants and conditions set forth in Exhibit C, as the same may be amended,
and to any rules or regulations adopted pursuant thereto.

9.2 Method of Alterations. All alterations, additions and improvements made by
Tenant shall be done in a good and workmanlike manner without impairing the
structural soundness of the Premises and without lessening the value thereof.
All such work shall be performed in accordance with all applicable laws,
ordinances, rules, and regulations and requirements of all governmental
authorities having jurisdiction over the Premises. Before commencing any work,
Tenant shall obtain or cause to be obtained, workers’ compensation and
employer’s liability insurance covering all persons employed in connection with
the work and with respect to whom death or bodily injury claims could be
asserted against Landlord and/or Tenant, and general liability insurance
insuring Landlord and Tenant against any liability that may be incurred as a
result of any work done by Tenant in, to or upon the Premises. A certificate of
insurance or copy of said policy shall be delivered to Landlord upon written
request. Tenant shall procure and pay for all permits,



--------------------------------------------------------------------------------

licenses and authorizations required in connection with any such alteration,
addition or improvement, and Landlord agrees to cooperate with Tenant, at
Tenant’s expense, in procuring such permits, licenses and authorizations.

ARTICLE X

Tenant’s Property

10.1 Installation Removal. Tenant may, at its sole cost and expense, install any
trade fixtures, equipment, and other personal property of a temporary or
permanent nature used in connection with its business on the Premises (“Tenant’s
Property”), and Tenant shall have the right at any time during the Term of this
Lease or any extensions hereof or upon expiration or earlier termination of the
Lease or any extensions hereof, provided Tenant is not in default of any of the
terms of this Lease, beyond any applicable cure period, to remove any and all
such trade fixtures, equipment, and other personal property that it may have
stored or installed upon the Premises; provided, however, that in the event of
such removal, Tenant shall repair any damage caused by the removal of such trade
fixtures, equipment, and other personal property and restore the Premises
substantially to the same condition, ordinary wear and tear excepted, in which
they were at the time Tenant took possession.

10.2 Required Removal. In case Tenant shall decide not to remove any part of its
trade fixtures, equipment, or other personal property upon expiration or earlier
termination of this Lease, Tenant shall notify Landlord in writing not fewer
than ninety (90) days prior to the expiration of the Term of this Lease or any
extensions hereof, specifying those items of trade fixtures, equipment, or other
personal property that Tenant has decided not to remove. If, within thirty
(30) days after service of such notice, Landlord shall request Tenant to remove
any of said trade fixtures, equipment, or other personal property, Tenant shall,
at its own expense, at or before the expiration of the Term of this Lease or any
extension hereof, remove said trade fixtures, equipment, and other personal
property and, except for minor cosmetic damage by reason of such removal,
restore the Premises to good order and condition. Tenant will pay all costs and
expenses incurred by Landlord in removing, sorting, or disposing of Tenant’s
trade fixtures, equipment, and other personal property and repairing all damage
to the Premises caused by removal of Tenant’s trade fixtures, equipment, or
other personal property which Tenant has failed to remove despite Landlord’s
request therefor. Any of Tenant’s trade fixtures, equipment, and other personal
property not removed by Tenant upon the expiration or earlier termination of
this Lease or any extensions hereof shall be considered abandoned by Tenant and
may be appropriated, sold, destroyed, or otherwise disposed of by Landlord
without liability or obligation on Landlord’s part to pay or account for same.

10.3 Title at Termination. At the expiration or earlier termination of this
Lease or any extensions hereof, all remaining Improvements shall become and
remain the property of Landlord, free and clear of any claim or interest of
Tenant or anyone claiming thereunder. At the request of Landlord, Tenant will,
at such time, execute, acknowledge, and deliver to Landlord a bill of sale or
other appropriate conveyance document evidencing the transfer to Landlord of all
right, title and interest of Tenant in and to the remaining Improvements.

ARTICLE XI

Lien or Encumbrance

11.1 No Liens. Tenant will pay or cause to be paid all charges for all work
done, including without limitation all labor and materials for all repairs,
alterations, and additions, to or upon the Premises during the Term of this
Lease or any extensions hereof and will not suffer or permit any mechanic’s,
materialman’s, or similar liens for labor or materials furnished to the Premises
during the Term of this lease or any extensions hereof to be filed against the
Premises; and if any such lien shall be filed for work contracted directly by
Tenant, Tenant will either pay the same or procure the discharge thereof by
giving security or in such other manner as may be required or permitted by law
within thirty (30) days after receipt of notice of such filing or within such
shorter time period as may be required by law. Tenant shall have the right,
however, at its sole cost and expense, in its name or in the name of Landlord or
in the name of both, to contest any such lien, provided the existence of such
lien pending such contest shall not jeopardize Landlord’s



--------------------------------------------------------------------------------

interest in the Premises. Tenant shall indemnify Landlord against, and save
Landlord harmless from, any and all loss, damage, claims, liabilities,
judgments, interest, costs, expenses, and reasonable attorney’s fees arising out
of the filing of any such lien.

11.2 No Consent to Work Lien or Encumbrance. Nothing contained herein shall
constitute any consent or request by Landlord, express or implied, to or for the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Premises nor as giving Tenant any right, power, or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord or the Premises in respect
thereto. Nothing in this Lease shall be construed as empowering Tenant to
encumber or cause to be encumbered the title or interest of Landlord in the
Premises in any manner whatsoever.

ARTICLE XII

Repairs and Maintenance

12.1 Duty to Repair. During the Term of the Lease, Tenant shall, at its sole
cost and expense, keep the Premises and the adjoining sidewalks, curbs, and
passageways, if required by governmental authority, free from unlawful
obstructions, and will keep the Premises in as good condition and repair as they
were upon commencement of the Term of this Lease, normal wear and tear excepted,
and will make all necessary repairs and perform commercially prudent maintenance
thereto, interior and exterior, structural and non-structural, ordinary and
extraordinary, and foreseen and unforeseen, including but not limited to,
maintenance, and repair of, roofing, siding, the plumbing, electrical wiring,
air conditioning and heating equipment, maintenance of the parking area,
painting of the walls of the Improvements, and repair of all glass and casualty
damage. Tenant shall, prior to making any repair of a structural nature, deliver
to Landlord written plans and specifications for all such work and obtaining the
written approval of Landlord as to the materials to be used and the manner of
making such repairs. Landlord shall not unreasonably withhold or delay its
approval of said repairs proposed to be made by Tenant. All repairs shall
conform to the Declarations.

12.2 Definition and Standard of Repair. The term “repairs” shall include all
necessary replacements, renewals, alterations, additions, and betterments. The
necessity for and adequacy of repairs to the Improvements shall be measured by
the standard which is appropriate for buildings of similar construction and
class, provided that Tenant shall in any event make all repairs necessary to
avoid any structural damage or injury to any of the Improvements. All repairs
made by Tenant shall be equal in quality and class to the original work, shall
meet the same requirements as are set out in paragraph 9.2 of this Lease to the
extent necessary and shall be made in a good and workmanlike manner and in
compliance with all applicable permits and authorizations and building and
zoning laws and with all other laws, rules, regulations, and ordinances
governing such work. Tenant will perform all necessary shoring of foundations
and walls of any of the Improvements and every other act or thing for the safety
and preservation thereof which may be necessary by reason of any excavation or
other building operation by Tenant upon any adjoining property or street, alley
or passageway. Tenant will not commit any waste of the Premises.

12.3 No Obligation to Repair. Landlord shall not under any circumstances be
required to furnish any services or facilities or to make any repairs,
replacements or alterations of any nature or description in or to the Premises
whether ordinary or extraordinary, structural or non-structural, foreseen or
unforeseen, or to make any expenditure whatsoever in connection with this Lease
or to maintain the Premises in any way. Tenant hereby waives the right to make
repairs at the expense of Landlord pursuant to any law in effect at the time of
the execution of this Lease or thereafter enacted, and assumes the full and sole
responsibility for the condition, operation, repair, replacement, maintenance,
and management of the Premises. Landlord covenants to cooperate with Tenant in
processing claims with respect to matters covered by any insurance.



--------------------------------------------------------------------------------

ARTICLE XIII

Requirements of Law

After Landlord has substantially completed the Improvements, and Tenant has
occupied same without objection, Tenant shall, at its expense, comply with, or
cause to be complied with, all insurance requirements, and all laws, statutes,
ordinances and regulations of federal, state, county and, municipal authorities
including, but not limited to, the Americans with Disabilities Act
(collectively, “Laws”) which shall impose any duty with respect to the physical
condition of the Premises including, but not limited to, a duty to construct
additional improvements or modify the Improvements or with respect to the
conduct of Tenant’s business therein. Tenant shall have the right at Tenant’s
own expense, to object to and appeal from any administrative or judicial
decision requiring compliance and Landlord shall cooperate at Tenant’s expense
with any such appeal and/or objection by Tenant. In the event compliance shall
require improvements or alterations to the Premises, then, Tenant shall, at
Tenant’s sole expense, construct such improvements in accordance with the
provisions for Tenant’s alterations contained in Article IX of this Lease.

ARTICLE XIV

Damage or Destruction

14.1 Tenant’s Obligation to Rebuild. In the event of damage to or destruction of
the Improvements during the Term of this Lease by fire, the elements, or other
casualty for which the insurance carried pursuant to Article XV of this Lease
entitled “Insurance” is payable, said insurance proceeds shall be paid into an
escrow account with Landlord’s first mortgage lender or a bank selected by
Landlord and agreed to by Tenant. The insurance proceeds shall be used by Tenant
for the prompt reconstruction or repair, as the case may be, of the
Improvements. Tenant shall rebuild or repair the same in such manner that the
Improvements as so rebuilt or repaired shall be of the same condition as they
were prior to such damage or destruction, and shall have same rebuilt or
repaired and ready for occupancy within twelve (12) months from the time the
insurance proceeds come available, subject to Force Majeure. If the insurance
proceeds exceed the cost of repair or restoration, Tenant shall receive said
excess upon completion of such repair or restoration.

14.2 Approval of Plans and Specifications. In the event of a loss hereunder,
Tenant shall submit to Landlord the plans and specification for reconstruction
or repair for Landlord’s approval. Landlord shall have a fifteen (15) day period
within which to review and approve or disapprove the plans and specifications.

14.3 Payment from Escrow. Amounts shall be paid out from said escrow account
established pursuant to Section 14.1 from time to time upon the certification of
Tenant’s architect that said amount is being applied to the payment of the
reconstruction or repair at a reasonable cost therefor and that the disbursement
then requested, plus all previous disbursements and the amount of any applicable
“deductible” do not exceed the cost of the repair or restoration already
completed and paid for, and that the balance in said escrow account is
sufficient to pay for the estimated cost of completing the repair or
restoration. If the insurance proceeds shall be less than the cost of repair or
restoration, Tenant shall pay the excess cost.

14.4 Failure to Reconstruct; Termination. In case of Tenant’s failure to enter
into the reconstruction or repair of the Improvements within six (6) months from
the date of payment of such insurance proceeds, subject to force majeure, and to
prosecute said reconstruction or repair with such dispatch as may be necessary
to complete the same within twelve (12) months after payment of such insurance
proceeds, then the amount so collected, or the balance thereof remaining in the
escrow account, shall be paid to Landlord and Landlord may terminate the Lease
and retain such amounts as liquidated damages resulting from Tenant’s failure
hereunder. Tenant shall have the right to terminate the Term if less than two
(2) years remain in the Term at the time of any such casualty, and in such event
Tenant shall have no obligation to rebuild the Improvements, Landlord shall have
the sole and exclusive right to adjust the loss with the insurance carriers and
all insurance proceeds shall be paid to and retained by Landlord.

14.5 Force Majeure. “Force majeure” shall mean events beyond the control of the
parties, including, without limitation, fire, flood, tornado, or earthquake,
war, riot, insurrection, strike, lockout,



--------------------------------------------------------------------------------

boycott or embargo, acts of God, unavoidable casualties, labor disputes, and
unusual delays in transportation, unavailability of materials, adverse weather
conditions not reasonably anticipatable. Any party who asserts the occurrence of
force majeure shall give written notice as soon as reasonably practicable after
the commencement of a delay caused by an event of force majeure, and any party
making claim therefor shall give a supplemental notice of the period of time
such delay caused by an event of force majeure is expected to last. However,
force majeure with respect to the Expansion Building Delivery Date and
Substantial Completion of the Expansion Building as they affect paragraphs 3.4
and 4.6 of this Lease shall be defined to only include flood, fire, tornado,
insurrection, earthquake or war.

14.6 No Abatement of Rent. Notwithstanding any contrary law, Rent shall not be
suspended or abated as a result of such damage or destruction, and restoration
or rebuilding.

14.7 Default in Payment of Rent. If, at any time after such insurance proceeds
come into possession of Tenant or are placed in escrow pursuant to this Article
after destruction or damage by casualty, Tenant is in default beyond any
applicable cure period of any Rent or other charges payable under this Lease,
then Landlord shall be entitled to so much of said proceeds as may be necessary
to pay and discharge any such Rent or other charges of which Tenant is in
default, whenever and as often as any such default shall occur. Tenant shall
forthwith reimburse such escrow account by depositing therein any amount so paid
out on account of Tenant’s default. Nothing herein contained, however, shall be
construed as permitting Tenant to default in the payment of Rent or other
charges herein stipulated to be paid or in the performance of any other
covenants of this Lease, and Landlord may, at its option, proceed against Tenant
for the collection of such Rent or other charges in default and recover and take
possession of the Premises in accordance with the provisions of this Lease
without prejudice to Landlord’s right to the benefit of such insurance money as
security for Tenant’s performance under the terms of this Lease.

14.8 Landlord’s Mortgage. All provisions herein contained relative to the
disposition of payments from insurance companies are subject to the requirement
that, if any mortgagee who holds a mortgage on the Premises elects, in
accordance with the terms of such mortgage, to require such insurance proceeds
be paid to the mortgagee on account of the mortgage, then such payment shall be
made, but in such event, Landlord must create the complete fund in the manner
set forth in this Article to assure and complete the payment for the work of
reconstruction or repair.

ARTICLE XV

Insurance

15.1 Tenant’s Property Insurance. Tenant shall, throughout the Term of this
Lease, at Tenant’s sole cost and expense, provide and keep in force for the
benefit of Landlord and Tenant, insurance against loss or destruction of or
damage or injury to any Improvements now or hereafter erected on the Premises
resulting from fire or from any hazard included in the so-called extended
coverage endorsement (including plate glass insurance, increased cost of
construction endorsement, sprinkler leakage, collapse and vandalism and
malicious mischief, also known as “All Risks of Physical Loss Coverage”). In
addition to the foregoing, Tenant shall, at Tenant’s sole cost and expense,
provide and keep in force for the benefit of Landlord and Tenant, throughout the
Term of this Lease, flood insurance, only if the Premises are located within the
“Federal Flood Plain Area” of the United States, as well as insurance against
loss or damage or injury or destruction of any Improvements now or hereafter
erected on the Premises resulting from water or earthquake damage. Tenant shall
provide and keep in full force all such insurance in an amount sufficient to
prevent Landlord or Tenant from becoming a co-insurer under the terms of the
applicable policy, but in no event less than the full replacement cost of the
Improvements, including the fixtures and equipment appurtenant thereto and used
in connection with the Premises. Such replacement cost shall be determined
annually by a method required by the insurer(s). The deductible under each of
said policies shall be an amount not greater than Fifty Thousand Dollars
($50,000.00). Such insurance policies to be provided for and kept in force by
Tenant shall provide that the loss, if any, be payable to Landlord and Tenant,
as their-respective interests may appear, except as herein provided, and such
insurance policies may exclude foundations, excavation and the usual items
customarily excluded in such insurance policies, and that the proceeds thereof
shall be used to repair or replace the damage sustained by the casualty.
Landlord may require mat the interest of any mortgagee under a fee mortgage
covering the Premises, be protected by proper



--------------------------------------------------------------------------------

endorsements to any such policies of insurance, and that duplicate originals of
such policies of insurance be delivered to such mortgagee.

15.2 Boiler Insurance. If necessary, Tenant shall also provide and maintain
insurance, at Tenant’s cost and expense throughout the Term of this Lease, for
loss or damage by explosion of steam boilers, pressure vessels, air conditioning
systems or similar apparatus to be now or hereafter installed on the Premises,
to the extent applicable. Said insurance shall be on a Boiler and Machinery
Broad Form Policy on a repair and replacement basis, with Use and Occupancy
coverage for at least one hundred twenty (120) days.

15.3 Public Liability Insurance. During the Term, at Tenant’s sole cost and
expense, Tenant shall maintain in full force and effect broad form commercial or
comprehensive general liability insurance, including blanket contractual
liability coverage specifically endorsed to provide coverage for the obligations
assumed by Tenant pursuant to the Lease against claims and liability for
personal injury, bodily injury, death or property damage occurring on, in or
about the Premises, with limits of liability of not less than Three Million
Dollars ($3,000,000.00) arising out of any one occurrence or annual aggregate.
Tenant shall cause such insurance policy or policies to name Landlord, and/or
any successor Landlord and Landlord’s mortgagee as additional insureds, as their
interests may appear.

15.4 Workers’ Compensation. Employer’s Liability Insurance. Tenant shall also
provide and maintain, at Tenant’s sole cost and expense throughout the Term of
this Lease, workers’ compensation insurance with statutory limits of liability
and employer’s liability insurance with limits of liability of not less than
Five Hundred Thousand Dollars ($500,000.00) in respect of any work or other
operations done or performed on or about the Premises.

15.5 Insurance on Tenant’s Property. It is understood and agreed that Tenant may
self-insure with respect to any damage to or destruction of Tenant’s Property.

15.6 No Separate Insurance. Tenant shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required
herein to be furnished by Tenant unless Landlord is included therein as an
additional insured, and as loss payee with loss payable as set out herein.
Tenant shall immediately notify Landlord whenever any such separate insurance is
taken out and shall deliver the policy or policies or duplicates thereof, or
certificates evidencing the same, as provided herein.

15.7 Conduct of Business. Tenant shall comply with all requirements of said
insurance policies and shall not conduct or allow to be conducted business or
other activities or fail to maintain or take other actions with regard to the
Premises in such a manner as will result in a decrease in the recovery
thereunder. Any insurance proceeds payable by reason of any insured loss
pursuant to this Article XV shall, subject to the rights of the holders of any
mortgagee upon the Premises, be used exclusively for the purpose of restoring
and rebuilding the Premises. Subject to the foregoing, Tenant shall have the
sole right to adjust with the insurance carriers the amount of the loss upon any
such policies, and Landlord shall, at Tenant’s cost and expense, cooperate fully
with Tenant in order to obtain the largest possible insurance recovery and shall
execute any and all consents and other instruments and take all other actions
necessary or desirable in order to effectuate the same and to cause such
proceeds to be paid; provided, however, that in the event of a termination
pursuant to the provisions of this Lease, Landlord shall have the right to
adjust the amount of the loss with the insurance carriers.

15.9 Requirements of Policies.

(a) All policies required to be carried pursuant to this Article XV:

(i) shall be written and signed by solvent and responsible insurance companies
authorized to do business in the jurisdiction wherein the Premises are located,
with a rating, reasonably acceptable to and approved by Landlord and its
Mortgagee.



--------------------------------------------------------------------------------

(ii) shall contain an agreement by the insurer that such policy or policies
shall not be canceled or non-renewed without at least thirty (30) days prior
written notice to Landlord and Tenant;

(iii) may be carried under so-called blanket policies, provided that the
protection afforded thereunder as to the Premises shall be not less than that
which would have been afforded under separate policy or policies relating only
to the Premises and provided, however, any such policy of blanket insurance
shall specify therein, or Tenant shall furnish Landlord a written statement from
the insurer under such policy so specifying, the amount of the total insurance
allocated to the Premises, which account shall be not less than the amount
required herein and any such policy shall comply in all respects with the
requirements set out in this Article.

(iv) may be carried under a combination of primary insurance and umbrella
coverage; and;

(v) shall be primary insurance by the party obligated under Article XV, which
will not call upon any other insurance effected or procured by the other party
for defense, contribution or payment.

(b) Tenant retains full responsibility for payment of all deductibles under each
policy provided for hereunder.

(c) Annually, Tenant will promptly furnish certificates evidencing that the
insurance required pursuant to this Article XV is in full force and effect. If
the certificates of insurance do not provide for fifteen (15) days prior written
notice of cancellation or non-renewal to Landlord and Landlord’s mortgagee,
Tenant shall no later than five (5) days prior to termination by cancellation or
non-renewal provide to Landlord and its mortgagee paid receipts evidencing
continuation or renewal of insurance.

(d) If Tenant shall fail or refuse to effect or maintain any of said insurance,
Landlord may, but shall have no obligation to do so, effect or maintain said
insurance and the amount of money so paid, with interest at the Prime Rate,
shall be payable by Tenant to Landlord as Additional Rent immediately due and
payable hereunder.

15.10 Release, Waiver of Subrogation. Tenant hereby releases Landlord and
Landlord’s respective officers, directors, employees and agents, from liability
or responsibility for any loss or damage in, about, or to the Premises
(including, without limitation, loss or damage to Tenant’s personal property, or
Tenant’s business, loss arising from any act or neglect of co-tenants or other
occupants of the Premises) and this release shall apply notwithstanding the
fault or negligence of Landlord or anyone for whom Landlord may be responsible.
The aforesaid policies shall contain an endorsement recognizing this release and
waiving all rights of subrogation by the respective property and liability
insurance carriers.

ARTICLE XVI

Indemnification of Landlord

Unless caused by the acts, omissions or negligence of Landlord, its agents,
servants or employees, Tenant will defend, indemnify, and hold harmless Landlord
from and against any and all liabilities, claims, losses, damages, actions,
judgments, costs, and expenses (including without limitation reasonable
attorney’s fees and expenses) of every kind imposed upon or asserted against
Landlord or Landlord’s title in the Premises arising by reason of or in
connection with (a) Tenant’s default under this Lease and the ownership by
Tenant of the interest created in this Lease or Tenant’s possession, use,
occupancy, or control of the Premises; (b) any accident, injury to or death of
persons, or loss of or damage to property occurring on or about the Premises or
adjoining public passageways; (c) the possession, operation, use, misuse,
maintenance, or repair of the Premises; (d) any damage to the environment and
any property and persons injured thereby; or (e) any failure on the part of
Tenant to perform or comply with any of the terms of this Lease. If Tenant fails
to defend any action seeking to impose any such liability, Tenant will pay
Landlord all reasonable costs,



--------------------------------------------------------------------------------

expenses, and attorney’s fees incurred by Landlord in effecting such defense, in
addition to any other sums which Landlord may be called upon to pay by reason of
the entry of a judgment against Landlord in the litigation in which such claim
is asserted. Landlord shall not be responsible for the loss of or damage to
property or injury to or death of persons occurring in or about the Premises by
reason of any existing or future condition, defect, matter, or thing in the
Premises, or the property of which the Premises are a part, or for the acts,
omissions, or negligence of other persons or tenants in and about the Premises;
and Tenant agrees to defend, indemnify, and hold Landlord harmless from and
against all claims and liability for same except such as are determined to have
been caused by the acts, omissions or negligence of Landlord, its agents,
servants or employees. Wherever Tenant has a duty hereunder to defend, indemnify
and hold Landlord harmless, Landlord shall (a) give Tenant prompt notice of such
claim, (b) grant Tenant sole authority to settle or defend such claim and
(c) cooperate with Tenant in any reasonable manner in the defense of such claim.

ARTICLE XVII

Condemnation

17.1 Authority. If eminent domain proceedings are instituted by any entity
having powers of eminent domain, Landlord shall have the exclusive right and
authority to act in said proceedings, although Tenant may participate in such
proceedings at its expense if it so desires.

17.2 Taking. Subject to the rights of Tenant hereinafter set forth, Tenant
hereby irrevocably assigns to Landlord any award or payment to which Tenant may
become entitled by reason of any taking of the Premises, or any part thereof, in
or by condemnation or other eminent domain proceedings pursuant to any law or by
reason of the temporary requisition of the use or occupancy of the Premises or
any part thereof by any governmental authority, whether same shall be paid or
payable in respect of Tenant’s leasehold interest hereunder or otherwise, but
nothing in this Lease shall impair Tenant’s right to any award or payment on
account of Tenant’s trade fixtures, equipment, and other tangible property,
moving expenses, loss of business, and the like, if available, to the extent
Tenant shall have a right to a separate claim therefor against the appropriate
governmental authority, but in no event, shall any separate claim be based upon
the value of Tenant’s leasehold interest. To the extent of such right, Tenant
shall not be deemed to have assigned the same to Landlord, and Tenant shall be
entitled to participate in any such proceedings described in this section at
Tenant’s sole expense.

17.3 Termination. If all or substantially all of the Premises shall be taken in
or by such proceedings, or if Landlord shall convey all or substantially all of
the Premises under the threat of the exercise of the power of eminent domain,
and if Tenant determines in good faith and exercising reasonable judgment that
the remaining portion of Premises is no longer suitable to operate thereon the
business then being operated, Tenant shall, within sixty (60) days after receipt
of notice of any such taking, give written notice to Landlord of its intention
to terminate this Lease as of the day preceding the date of the vesting of title
to the Premises or portion thereof in the condemning authority, and all Rent and
other amounts payable by Tenant hereunder shall be apportioned as of the date of
such vesting.

17.4 Restoration. If less than all or less than substantially all of the
Premises shall be taken by condemnation or other eminent domain proceedings, or
if the use or occupancy of the Premises or any part thereof shall be temporarily
requisitioned by any governmental authority, civil or military, then this Lease
shall continue in full force and effect with an equitable abatement or reduction
of Rent or other amounts payable by Tenant hereunder, in light of such taking or
requisition. In the event of any such lesser taking, Landlord shall promptly
make payment to Tenant out of the award, payment, or compensation received by
Landlord, and Tenant shall use said funds, in the same manner as insurance
proceeds are used to repair casualty damage hereunder, to promptly repair any
damage caused by any such taking or requisition such that, after completion of
such repair, the Premises shall be as nearly as possible in a condition as good
as the condition thereof immediately prior to such taking or requisition,
ordinary wear and tear excepted, provided that Tenant shall not be obligated to
expend an amount therefor in excess of the proceeds received by Tenant from
Landlord. Any proceeds remaining hereunder shall be retained by Landlord.



--------------------------------------------------------------------------------

ARTICLE VIII

Warranties and

Representations

18.1 Landlord Warranties. Landlord hereby represents and warrants to Tenant as
follows:

(a) Landlord is a West Virginia public corporation which is duly organized and
is in good standing under the laws of the State of West Virginia. Landlord has
full power and authority to enter into, deliver and perform this Lease and to
consummate the transactions contemplated hereby, and this Lease and all
documents to be delivered to Tenant pursuant to this Lease are, or at the time
of delivery will be, duly executed and delivered by Landlord and duly authorized
by all necessary corporate action, and are the legal, valid and binding
obligations of Landlord, enforceable in accordance with their respective terms.

(b) The execution of this Lease and all documents to be delivered by Landlord to
Tenant in connection herewith, and the consummation of the transactions
contemplated hereunder will not violate or conflict with or constitute a breach
of or default under any provisions of the Bylaws of Landlord, any other material
agreement to which the Landlord is a party, or any law concerning the Premises.

(c) Landlord is not aware of any pending or threatened litigation, legal
proceeding, arbitration, assessment, governmental investigation or other
proceeding against Landlord which would materially affect its ability to perform
its obligations pursuant to the terms of this Lease.

(d) Developer has obtained a Phase I environmental site assessment for the
Premises performed by CEC Engineering, Inc. dated as of June 2011 (the “Phase I
Report”), and which shall be updated as of the Expansion Building Delivery Date,
a copy of which will be provided to Tenant. No condition in this Phase I Report
shall render the Improvements unfit for the use by the Tenant contemplated in
Article VI above. If Tenant does not object to the environmental condition of
the Premises or request additional environmental testing in writing within ten
(10) days after delivery of this Phase I Report, as updated, Tenant shall be
deemed to have approved the environmental condition of the Premises.

(e) Landlord shall cause all reasonable measures to be taken to contain, remove
or remediate any discharge of Regulated Substances at Tenant’s Building or on
the Premises in compliance with all applicable environmental laws, so long as
such discharge was not caused by Tenant or its directors, officers, employees,
contractors, subcontractors, agents, invitees or other representatives.

(f) As of the Rent Commencement Date, Landlord shall own fee simple title to the
Premises, and the Premises shall not be subject to any lien, deed of trust,
mortgage, purchase option, right of first refusal or other similar encumbering
instrument which has the potential to extinguish Tenant’s leasehold interest
under this Lease, except to the extent of the Declarations. Landlord shall put
Tenant in complete and exclusive possession of the Premises as of the Rent
Commencement Date.

(g) Tenant shall be the third-party beneficiary or Landlord’s assignee of any
and all warranties received from the Developer for the materials and equipment
used in the construction of the Improvements to the extent provided by the
Purchase Agreement. In particular, the roof for the Expansion Building shall
have a twenty (20) year limited warranty from the manufacturer as assigned by
Developer.

(i) Pursuant to the terms of the Purchase Agreement, Landlord has required
Developer not to create any liens or encumbrances whatsoever upon the Premises
or the Improvements without the prior written consent of the Landlord, except
for a leasehold deed of trust lien or security agreement granted by Developer
solely to finance construction of the Improvements in an amount that shall not
exceed the fair market value of the Improvements, as completed. As of the Rent
Commencement Date, Landlord shall provide the Improvements and the Premises to
Tenant free from all mechanic’s, laborer’s and materialman’s liens, or with any
remaining liens properly bonded pursuant to West Virginia law.

(j) At its own risk and expense, Tenant shall have the right to cause its
contractors to enter upon the Expansion Premises as of the Expansion Building
Delivery Date to install the trade fixtures of the Tenant



--------------------------------------------------------------------------------

in the Improvements, and as of the Expansion Building Delivery Date, the
Tenant’s contractors shall have all reasonable rights of access to the
Improvements necessary to perform the installation work for these trade
fixtures; provided, however, that the installation of these trade fixtures by
Tenant’s contractors shall not unreasonably interfere with the completion of the
construction of the Expansion Building on the Premises and the surfacing of the
parking areas for the Improvements by Developer. Prior to the Expansion Building
Delivery Date, Tenant shall provide Landlord with written evidence that Landlord
and Developer are named as additional insureds on liability insurance to be
maintained by Tenant at its own expense with such coverages, limits of
liability, term and carriers as are provided in Article XV above. In addition,
Tenant shall provide satisfactory evidence to the Landlord that Tenant’s
contractors have registered with the West Virginia Workers’ Compensation Fund
and have provided all workers’ compensation coverage as required by West
Virginia law.

(k) On the Expansion Building Delivery Date, the Premises shall be connected to
the electric and gas utilities serving the municipality in which the Premises
are located, and to the water and sewer systems of such municipality. Landlord
shall not take or permit any person claiming under Landlord to take any action
which shall interrupt or interfere with any electric, gas, water or sewage
service to the Premises.

18.2 Tenant Warranties. Tenant hereby represents and warrants to Landlord as
follows:

(a) Tenant is a Delaware corporation which has duly qualified to conduct
business in and is in good standing under the laws of the State of West
Virginia. Tenant has full power and authority to enter into, deliver and perform
this Lease and to consummate the transactions contemplated hereby, and this
Lease and all documents to be delivered to Landlord pursuant to this Lease are,
or at the time of delivery will be, duly executed and delivered by Tenant and
duly authorized by all necessary corporate action, and are the legal, valid and
binding obligations of Tenant, enforceable in accordance with their respective
terms.

(b) The execution of this Lease and all documents to be delivered by Tenant to
Landlord in connection herewith, and the consummation of the transactions
contemplated hereunder will not violate or conflict with or constitute a breach
of or default under any provisions of the Articles of Incorporation or the
Bylaws of Tenant, any other material agreement to which the Tenant is a party,
or any law concerning the Premises.

(c) Tenant is not aware of any pending or threatened litigation, legal
proceeding, arbitration, assessment, governmental investigation or other
proceeding against Tenant which would materially affect its ability to perform
its obligations pursuant to the terms of this Lease.

(d) Tenant shall pay all fees, charges or assessments for all utilities to the
Premises and the Improvements for utility services consumed from the Rent
Commencement Date until expiration of the Term of this Lease or any holding over
thereafter, and shall indemnify, defend and hold Landlord harmless from any and
all such charges.

(e) Tenant shall operate the Improvements and occupy the Premises in compliance
with the Declarations.

ARTICLE XIX

Default

19.1 Events of Default. Each of the following shall be deemed a default by
Tenant:

(a) Tenant’s failure to pay Rent when such becomes due as provided in Articles
IV and V and/or any other charges or payments herein reserved, included or
agreed to be treated or collected as Rent and/or any other charge, expense or
cost herein agreed to be paid by Tenant, provided that Landlord shall have first
given Tenant ten (10) days’ prior written notice and opportunity to cure the
same, with no cure having been made within such ten (10) day period; or



--------------------------------------------------------------------------------

(b) Tenant’s failure to perform its following obligations and responsibilities
under this Lease: (1) the failure of Tenant to pay all costs, expenses,
assessments, fees and impositions of every kind relating to the Premises during
the Term of this Lease and to indemnify Landlord therefrom as provided in
Article V; (2) the failure of Tenant to perform all duties and obligations with
regard to the Premises as well as the use, operation and maintenance thereof as
provided under Article V; (3) the use of the Premises for anything other than a
warehousing and distribution facility for clothing, footwear, accessories,
cosmetics, novelties, candy and other retail and consumer goods, including their
sale at the Premises, as provided in Article VI; (4) the failure of Tenant to
comply with the Declarations or to otherwise utilize the Premises for any
unlawful, disreputable purpose, or to endanger the Premises or allow the
Premises to be occupied by any person other than Tenant in violation of Article
VI; (5) the subletting or assignment of this Lease in violation of Article VII;
(6) the failure of Tenant to abide by Article IX in making alterations,
additions and improvements to the Premises; (7) the failure of Tenant to install
and remove trade fixtures, equipment and other personal property at the Premises
in compliance with Article X; (8) the failure of Tenant to keep the Premises
free from any liens and encumbrances as required by Article XI; (9) the failure
of Tenant to repair and maintain the Premises as required by Article XII;
(10) the failure of Tenant to comply with all insurance requirements, laws,
statutes, ordinances and regulations as required by Article XIII; (11) the
failure of Tenant to repair, reconstruct and restore the Premises as required by
Article XIV; (12) the failure of Tenant to maintain insurance coverage in the
manner provided in Article XV; (13) the failure of Tenant to indemnify the
Landlord as provided under Article XVI; (14) the failure of Tenant to abide by
the condemnation procedure set forth in Article XVII; (15) the failure of Tenant
to comply with the signage requirements of Article XX; (16) the failure of the
Tenant to subordinate its interest in this Lease and to attorn to any successor
to the Landlord as provided in Article XXV; (17) the failure of Tenant to grant
Landlord access to the Premises as provided in Article XXVI; (18) the failure of
Tenant to comply with its environmental obligations as provided in Article
XXVII; (19) the failure of Tenant to provide estoppel certificates to the
Landlord as provided in Article XXIX; (20) the failure of Tenant to provide
balance sheets or financial statements and employment reports to Landlord as
required by Article XXX; and any such default shall continue for thirty
(30) days after written notice from Landlord, or within a reasonable time
thereafter if the default is of such a nature that it cannot be cured within
such thirty (30) day period, and Tenant does not thereafter complete the same in
good faith and with reasonable diligence, any other terms, conditions or
covenants of this Lease to be observed by Tenant; or

(c) The adjudication of Tenant as a bankrupt or insolvent; or the making by
Tenant of a general assignment for the benefit of creditors; or the appointment
of a receiver in equity for Tenant’s Property, provided such appointment is not
released, bonded according to law or otherwise provided for by indemnity within
sixty (60) days after written notice thereof first given to Tenant, within a
reasonable time after the occurrence thereof; or the appointment of a trustee,
custodian or receiver for Tenant’s Property in a reorganization, arrangement or
other bankruptcy proceeding; or Tenant’s filing of a voluntary or involuntary
petition in bankruptcy or for a bankruptcy organization, liquidation or
arrangement; or Tenant’s filing of an answer admitting bankruptcy or agreeing to
a bankruptcy reorganization, liquidation or arrangement.

19.2 Landlord’s Rights Upon Tenant’s Default. In the event of any default set
forth in paragraph 19.1, Landlord, in addition to any other rights or remedies
it may have at law or in equity, may do any one or more of the following:

(a) elect to terminate this Lease; or

(b) perform, on behalf and at the expense of Tenant (entering upon the Premises
for such purpose, if necessary), any obligation of Tenant under this Lease which
Tenant has failed to perform and of which Landlord shall have given Tenant
notice, the cost of which performance or liability by Landlord shall be deemed
Additional Rent or incurred for the account of Tenant and Tenant shall reimburse
Landlord therefor or save Landlord harmless therefrom upon demand provided,
however, that Landlord may not cure any such default described in this
subparagraph prior to the expiration of the waiting period established in
paragraph 18.1, but only after notice to Tenant if the curing of such default
prior to the expiration of said waiting period is reasonably necessary to
protect the Premises or Landlord’s interest in the Premises, or to prevent
injury or damage to persons or property. If Tenant shall fail to reimburse
Landlord upon demand for any



--------------------------------------------------------------------------------

amount paid for the account of Tenant hereunder, said amount shall be added to
and become due as a part of the next payment of Rent due hereunder.
Notwithstanding anything to the contrary contained herein, in the case of
emergency, notice required pursuant to this paragraph 19 may be given verbally
or in any other reasonably due and sufficient manner having regard to the
emergency and the attending circumstances. If any such notice shall not be given
in the manner described in Article XXIII of this lease entitled “Notice,” then
as soon thereafter as practicable, such notice shall be followed up by notice
given in the manner prescribed in said Article. No entry by Landlord, in
accordance with the provisions of this Article, shall be deemed to be an
eviction of Tenant. Landlord’s performance of any such covenant shall neither
subject Landlord to liability for any loss, inconvenience or damage to Tenant
nor be construed as a waiver of Tenant’s default or of any other right or remedy
of Landlord in respect of such default, or as a waiver of any covenant, term or
condition of this Lease; or

(c) Immediately, using such force as may be reasonably necessary, re-enter upon
the Premises, remove all persons and property therefrom, and store such property
in a public warehouse or elsewhere at the sole cost and for the account of
Tenant, with reasonable notice but without resort to legal process, without
being deemed guilty of trespass or becoming liable for any loss or damage which
may be occasioned thereby (except for any loss or damage resulting from or
caused by the gross negligence or criminal act of Landlord or its employees,
agents or contractors), and without such re-entry being deemed to terminate this
Lease.

19.3 Re-letting. In the event Landlord re-enters upon the Premises as provided
in clause (c) of the foregoing paragraph 19.2, or takes possession of the
Premises pursuant to legal proceedings or pursuant to any notice provided for by
law, Landlord may in addition to all other rights and remedies provided at law
or in equity:

(a) Landlord may terminate this Lease and forthwith repossess the Premises and
remove all persons or property therefrom and be entitled to recover from Tenant,
as damages, the sum of money equal to the total of (i) the reasonable cost of
recovering the Premises, (ii) the accrued and unpaid rentals owed at the time of
termination plus interest thereon from such due date at Prime Rate, as
hereinafter defined, plus 2%, (iii) the difference, if any, between the
discounted net present value (at 8% discount rate) of the balance of the fixed
annual minimum Base Rent for the remainder of the Term on the date of the
default and the fair market value of the Lease on the date of the default (which
remedy is hereby acknowledged to be a fair estimation of Landlord’s damages and
not an unenforceable penalty), and (iv) any other sum of money and damages owed
by Tenant to Landlord, without Landlord being obligated to wait until the
expiration of the Term of this Lease; or

(b) Landlord may terminate Tenant’s right of possession (but not this Lease) and
may repossess the Premises without demand or notice of any kind to Tenant and
without terminating this Lease in which event Landlord may, but shall be under
no obligation to do so, relet the same for the account of Tenant for such rent
and upon such terms as shall be satisfactory to Landlord. For the purpose of
such reletting, Landlord is authorized to make repairs, changes, alterations or
additions to the Premises to make same relettable, and (i) if Landlord shall be
unable to relet the Premises, or (ii) if the same are relet and sufficient sums
shall not be realized from such reletting (after paying: (a) the unpaid rentals
due under the Lease earned, but unpaid at the time of reletting plus interest
thereon at the lesser of the Prime Rate or the maximum rate permitted by
applicable law, (b) the cost of recovering possession, including Landlord’s
reasonable attorney’s fees, (c) all of the costs and expenses of reletting
including decorations, repairs, changes, alterations and additions by Landlord,
and (d) the expense of the collection of the Rent accruing therefrom) to satisfy
the Rent and all other charges provided for in this Lease to be paid by Tenant
then Tenant shall pay to Landlord, as damages, the sum equal to the amount of
the Rent and other expenses payable by Tenant for such period or periods, or if
the Premises have been relet, Tenant shall satisfy and pay any such deficiency
upon demand therefor from time to time and Tenant agrees that Landlord may file
suit to recover any sums falling due under the terms of this Article from time
to time upon one or more occasions without Landlord being obligated to wait
until expiration of the Term of this Lease. Such reletting shall not be
construed as an election on the part of Landlord to terminate this Lease unless
a written notice of such intention be given to Tenant by Landlord.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach if it has not
been cured. Failure of Landlord to declare any default immediately upon
occurrence



--------------------------------------------------------------------------------

thereof or delay in taking any action in connection therewith shall not waive
such default but Landlord shall have the right to declare any such default at
any time thereafter.

(c) In case of re entry, repossession or termination of this Lease, whether the
same is the result of the institution of summary or other proceedings or not,
Tenant shall remain liable (in addition to accrued liabilities) to the extent
legally permissible for: (i) (x) the Base Rent, and all other charges provided
for herein until the date this Lease would have expired had such termination, re
entry or repossession not occurred; and (y) reasonable expenses to which
Landlord may be put in re entering the Premises, repossessing the same,
reletting the same (including attorney’s fees and disbursements, marshal’s fees
and broker’s fees, in so doing), and any expenses which Landlord may incur
during the occupancy of any new tenant; minus (ii) the net proceeds of any
re-letting. Tenant agrees to pay to Landlord the difference between items
(i) and (ii) hereinabove with respect to each month, at the end of such month.

(d) As used herein Prime Rate shall mean the base rate on corporate loans at
large U.S. money centers or commercial banks as published from time to time by
the Wall Street Journal adjusted with each change in each published rate.

19.4 Damages Upon Termination. In the event that Landlord at any time terminates
this Lease for any default by Tenant, in addition to any other remedies Landlord
may have, Landlord may recover from Tenant (i) all damages Landlord may incur by
reason of such default, including, without limitation, all repossession costs,
brokerage commissions, court costs, reasonable attorneys’ fees, alteration and
repair costs, (ii) the accrued and unpaid rentals owed at the time of
termination plus interest thereon from such due date at Prime Rate, plus 2%,
(iii) the difference, if any, between the discounted net present value (at 8%
discount rate) of the balance of the fixed annual minimum Base Rent for the
remainder of the Term on the date of the default and the fair market value of
the Lease on the date of the default (which remedy is hereby acknowledged to be
a fair estimation of Landlord’s damages and not an unenforceable penalty), and
(iv) any other sum of money and damages owed by Tenant to Landlord. All such
amounts shall be immediately due and payable from Tenant to Landlord. Landlord
shall be obligated to mitigate its damages in connection with any such default.

ARTICLE XX

Signs

Tenant shall have the right to erect, at its expense and in accordance with all
applicable laws, ordinances, rules and regulations, and the Declarations, in or
on the Premises such sign or signs as it may desire.

ARTICLE XXI

Taxes and Other Liens

21.1 Impositions. Tenant shall pay, before any fine, penalty, interest, or cost
may be added thereto for the nonpayment thereof, all taxes and assessments
(Landlord is not subject to real property taxes pursuant to the West Virginia
Code), real property taxes, water and sewer charges, incinerator and fire fees,
vault charges, license and permit fees, and other governmental levies and
charges, general and special, ordinary, and extraordinary, unforeseen as well as
foreseen, of any kind and nature (collectively, “Impositions”) which may be
charged, assessed, levied, imposed upon or become due and payable, during the
Term of this Lease; provided, however, that if, by law, any Imposition is
payable or at the option of the taxpayer may be paid in installments (whether or
not interest shall accrue on the unpaid balance thereof), Tenant may pay the
same (and any accrued interest on the unpaid balance) in installments and shall
be required to pay only such installments as may become due during the Term of
this Lease as the same respectively become due and before any fine, penalty,
interest, or cost may be added thereto for nonpayment thereof; and provided
further, that any Imposition relating to a fiscal period of a taxing authority,
a part of which period is included within the Term of this Lease and a part of
which is included in a period of time before the commencement of the Term or
after the termination of this Lease, other than a termination of this Lease
pursuant to Article 18,



--------------------------------------------------------------------------------

shall (whether or not such Imposition shall be assessed, levied, confirmed,
imposed, or become a lien upon the Premises or shall become payable, during the
Term of this Lease) be appropriately pro rated between Landlord and Tenant.

21.2 Tax on Tenant Additions. Tenant shall pay all additional taxes levied,
assessed or becoming payable by reason of the improvements, alterations or
additions to the Premises installed by Tenant at any time during the Term of
this Lease.

21.3 Exceptions. Nothing in this Lease shall require Tenant to pay any
franchise, corporate, estate, inheritance, succession, capital levy, stamp,
transfer or similar tax of Landlord, or any income, excess profits, revenue or
similar tax or any other tax, assessment, charge, or levy upon the basic rent,
or any other rents payable under this Lease, nor shall any tax, assessment,
charge, or levy of the character described in this Section 21.03 be deemed to be
included within the term “Imposition”; provided, however, that if at any time
under the laws of the State or any political subdivision thereof in which the
Premises is located a future change in the method of taxation or in the taxing
authority, or for any other reason, a franchise, income, transit, profit or
other tax or governmental imposition, however designated, shall be levied
against Landlord in substitution in whole or in part for any imposition, or in
lieu of additions to or increases of said impositions then said franchise,
income, transit, profit or other tax or governmental imposition shall be deemed
to be included within the term “Imposition,” and Tenant shall pay and discharge
such Imposition in accordance with paragraph 21.1 in respect of the payment of
Impositions, to the extent it would be payable if the Premises were the only
property of Landlord subject to such Imposition.

21.4 Proof of Payment. Tenant agrees to submit to Landlord official receipts
evidencing payment of said Impositions at the place at which rental payments are
required to be made no more than ten (10) days before said Impositions or other
charges would otherwise become delinquent.

21.5 Refunds. If Landlord shall receive a refund of any Imposition theretofore
paid by Tenant pursuant to the provisions hereof, such refund, net of Landlord’s
costs of recovery, shall be promptly paid to Tenant.

21.6 Protest. If Tenant shall, in good faith, desire to contest the validity of
such Impositions, Tenant shall have the right to do so without being in default
hereunder provided that Tenant shall give Landlord prompt written notice of
Tenant’s intention to institute such legal proceedings as are appropriate, which
proceedings shall be promptly instituted and conducted in good faith and with
due diligence; such proceedings shall suspend the collection of such
Impositions, and the Premises shall not be in danger of being sold, forfeited,
or lost; and if required by law Tenant shall furnish Landlord the appropriate
governmental agency with a bond made by a surety company qualified to do
business in the State in which the Premises is located or shall pay cash to a
recognized escrow agent in the County within which the Premises is located in
one and one-half (1-1/2) times the amount of such Impositions, conditioned to
pay such Impositions when the validity thereof shall have been finally
determined, which said written notice and security shall be given by Tenant to
Landlord or the appropriate governmental agency not fewer than ten (10) days
before such Impositions proposed to be contested would otherwise become
delinquent. Upon the conclusion of such contest, Landlord shall return to Tenant
the security hereinabove required to be deposited by Tenant, provided that
Tenant shall first evidence payment of such Impositions.

21.7 Requirements of Mortgage. In the event the financing institution where
Landlord has financing on the Premises, if any, shall require Landlord to prepay
the Impositions in monthly installments of one-twelfth (1/12th) of the annual
amount thereof, then upon written notice and demand Tenant shall make to said
institution monthly payments of one-twelfth (1/12th) of such Impositions.

ARTICLE XXII

Utilities

22.1 Payment of Charges. Tenant shall, during the Term of this Lease or any
extensions hereof, pay and discharge punctually as and when the same shall
become due and payable without penalty all water and sewer rents, rates, and
charges, charges for removal of waste materials, and charges for water, steam,



--------------------------------------------------------------------------------

heat, gas, electricity, light, and power, and other service or services
furnished to the Premises or the occupants thereof during the Term of this Lease
or any extensions hereof, and shall indemnify Landlord against any and all
liability on such account.

22.2 Provision of Services. Landlord shall not be required to furnish any
services or facilities to the Premises and shall not be liable for any failure
of water supply or electric current or of any service by any utility, nor for
injury or damage to person (including death) or property caused by or resulting
from steam, gas, electricity, water; heat, or by rain or snow that may flow or
leak from any part of the Premises or from any pipes, appliances, or plumbing
works of the same or from the street or subsurface or from any other place, nor
for interference with light or other incorporeal hereditaments or easements,
however caused, unless due to the affirmative acts or negligence of Landlord,
its agents, servants or employees. Tenant hereby assumes the full and sole
responsibility for the condition, operation, repair, replacement, maintenance,
and management of the Premises.

ARTICLE XXIII

Holding Over

If Tenant or anyone claiming under Tenant remains in possession of the Premises
at the expiration of the Term, without having duly exercised its right, if any,
to extend or further extend the Term, such continuing possession shall create a
month-to-month tenancy on the terms herein specified, if Rent in the amount of
one hundred and twenty-five percent (125%) of the immediately preceding monthly
installment of Rent is paid by Tenant and accepted by Landlord. Such tenancy may
be terminated at the end of any month thereafter by either party by giving at
least thirty (30) days’ notice thereof to the other party.

ARTICLE XXIV

Notice

24.1 Notice Address. Any notice or demand which either party hereto either is
required to or may desire to serve upon the other, must be in writing, and shall
be sufficiently served if (i) personally delivered, (ii) sent by registered or
certified mail, postage prepaid, or (iii) sent by commercial overnight carrier,
and addressed, in the instance of Landlord, to:

West Virginia Economic Development Authority

160 Association Drive

Charleston, West Virginia 25311-1217

Attn: David A. Warner, Executive Director

with a copy to:

Brian C. Helmick, Esquire

SPILMAN THOMAS & BATTLE, PLLC

300 Kanawha Boulevard, East

P.O. Box 273

Charleston, WV 25321-0273

or any other address which Tenant may be notified of in writing by Landlord, and
in the instance of Tenant, to:

rue21, inc.

800 Commonwealth Drive

Warrendale, PA 15086

Attention: Mr. Keith McDonough, SVP & CFO



--------------------------------------------------------------------------------

with a copy to:

rue21, inc.

800 Commonwealth Drive

Warrendale, PA 15086

Attn: Stacy Siegal, Esq., General Counsel & Steven Lyman, Vice President

or such other address which Landlord may be notified in writing by Tenant.

24.2 Service of Notice. Such notice shall be deemed to have been served within
three (3) days of the time of the mailing thereof or upon receipt in the event
of personal service or overnight courier; provided, however, that should such
notice pertain to the change of address to either of the parties hereto, such
notice shall be deemed to have been served upon receipt thereof by the party to
whom such notice is given.

ARTICLE XXV

Subordination

25.1 Lease Subordinate. So long as Tenant receives a non-disturbance agreement
from the appropriate lessor, mortgagee or holder of a deed of trust, this Lease
and all of Tenant’s right, title, and interest in and under this Lease shall be
subject, subordinated, and inferior to the lien of any and all ground leases,
underlying leases, mortgages, and deeds of trust and to any and all terms,
conditions, provisions, extensions, renewals or modification of any such leases,
mortgages, or deeds of trust which Landlord or any grantee or assignee of
Landlord has placed or may place upon the Premises in the same manner and to the
same extent as if this Lease had been executed subsequent to the execution,
delivery, and recording of such Lease, mortgage, or deed of trust.

25.2 Subordination. Self-Operative: Subordination Agreement. Non-disturbance.
The subordination of this Lease to any mortgage or deed of trust now or
hereafter placed upon the Premises shall be automatic and self-operative and no
further instrument or evidence of subordination shall be necessary. Without
limiting such automatic and self-operative subordination, however, Tenant shall,
on demand, at any time, execute, acknowledge, and deliver to Landlord or any
grantee or assignee of Landlord any and all instruments that may be necessary or
proper to evidence the subordination of this Lease and all rights hereunder to
the lien of such mortgage or deed of trust. In any and all events, so long as
Tenant is not in default under this Lease beyond any applicable cure period,
Tenant’s right of possession shall not be disturbed.

25.3 Attornment. Tenant covenants and agrees that, upon any mortgage foreclosure
or foreclosure under a deed of trust, it will attorn to any mortgagee, trustee,
assignee, or any purchaser at any foreclosure sale as its Landlord, and this
Lease shall continue in full force and effect as a direct Lease between Tenant
herein and such party upon all terms, conditions, and agreements set forth in
this Lease.

25.4 Attornment to Successor. In the event Landlord or any successor owner of
the Premises shall transfer the Premises, which transfer may be freely effected
by Landlord without the consent or approval of Tenant, Landlord or such
successor owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Landlord under this Lease and all such future
liabilities and obligations shall thereupon automatically be binding upon the
new owner, and Tenant will attorn to any new owner as its Landlord, and this
Lease shall continue in full force and effect as a direct Lease between Tenant
herein and such party upon all terms, conditions, and agreements set forth in
this Lease.

ARTICLE XXVI

Landlord’s Access to the Premises

Landlord, or its agents or authorized representatives, shall have access to the
Premises after reasonable notice at any time during normal business hours for
the purposes of examining or inspecting the condition of same. In the event of
any emergency such as, but not limited to, a fire, flood, or severe



--------------------------------------------------------------------------------

windstorm, Landlord shall have free access to the Premises for the purpose of
examining or inspecting damage done to them. Unless Tenant shall have given
notice of its intention to exercise its option to extend the Term of this Lease
pursuant to Article II of this Lease entitled “Term and Extensions,” Landlord
shall have the right, within twelve (12) months prior to expiration of this
Lease or any extensions hereof, to show the Premises to prospective tenants,
upon reasonable advance notice during normal business hours. Landlord further
reserves the right to show the Premises to prospective purchasers or their
representatives any time during the Term of the Lease, upon reasonable notice to
Tenant during normal business hours.

ARTICLE XXVII

Environmental Compliance

27.1 Definitions. For purposes of this Lease:

(a) the term “Environmental Laws” shall mean and include the Resource
Conservation and Recovery Act, as amended by the Hazardous and Solid Waste
Amendments of 1984, the Comprehensive Environmental Response, Compensation and
Liability Act, the Hazardous Materials Transportation Act, the Toxic Substances
Control Act, the Federal Insecticide, Fungicide and Rodenticide Act and all
applicable state and local environmental laws, ordinances, rules, requirements,
regulations and publications, as any of the foregoing may have been or may be
from time to time amended, supplemented or supplanted and any and all other
federal, state or local laws, ordinances, rules, requirements, regulations and
publications, now or hereafter existing, relating to the preservation of the
environment or the regulation or control of toxic or hazardous substances or
materials; and

(b) the term “Regulated Substance” shall mean and include any, each and all
substances or materials now or hereafter regulated pursuant to any Environmental
Laws, including, but not limited to, any such substance or material now or
hereafter defined as or deemed to be a “regulated substance,” “pesticide,”
“hazardous substance” or “hazardous waste” or included in any similar or like
classification or categorization thereunder.

27.2 Compliance. Tenant shall:

(a) not cause or permit any Regulated Substance to be placed, held, located,
released, transported or disposed on, under, at or from the Premises or to
otherwise adversely affect the Premises in violation of any Environmental Laws;

(b) at its own cost and expense contain at or remove from the Premises, or
perform any other necessary or desirable remedial action regarding, any
Regulated Substance in any way affecting the Premises if, as and when such
containment, removal or other remedial action is required under any
Environmental Laws and, whether or not so required, shall perform any
containment, removal or remediation of any kind involving any Regulated
Substance in any way affecting the Premises in compliance with the requirements
of all Environmental Laws;

(c) provide Landlord with written notice (and a copy as may be applicable) of
any of the following within 20 days thereof: (i) Tenant’s obtaining knowledge or
notice of any kind of the presence, or any actual or threatened release, of any
Regulated Substance in any way affecting the Premises; (ii) Tenant’s receipt or
submission, or Tenant’s obtaining knowledge or notice of any kind, of any
report, citation, notice or other communication from or to any federal, state or
local governmental or quasi-governmental authority regarding any Regulated
Substance in any way affecting the Premises; or (iii) Tenant’s obtaining
knowledge or notice of any kind of the incurrence of any cost or expense by any
federal, state or local governmental or quasi-governmental authority or any
private party in connection with the assessment, monitoring, containment,
removal or remediation of any kind of any Regulated Substance in any way
affecting the Premises, or of the filing or recording of any lien on the
Premises or any portion thereof in connection with any such action or Regulated
Substance in any way affecting the Premises; and

(d) defend all actions against Landlord and its Mortgagee and pay, protect,
indemnify and save harmless Landlord and its Mortgagee from and against any and
all liabilities, losses, damages, costs,



--------------------------------------------------------------------------------

expenses (including, without limitation, reasonable attorneys’ and consultant’s
fees, response and clean-up costs, court costs, and litigation expenses), causes
of action, suits, claims demands or judgments of any nature relating to (i) the
presence, disposal, release or threatened release of any Regulated Substance;
(ii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or relating to any Regulated Substance; or (iii) any
Environmental Laws, Regulated Substance or other environmental matters caused by
Tenant, its agents, servants, employees or contractors. If at the expiration or
other termination of this Lease any response or clean up of a condition
involving Regulated Substances is required by any federal, state or local
governmental authority, Tenant shall remain solely responsible for such
requirement and (his Lease shall remain in full force and effect pursuant to the
terms of Article XXIII until such response or clean up is completed to the
satisfaction of the respective governmental authority. The indemnity contained
in this Article XXVII shall survive the expiration or earlier termination of
this Lease, but shall be limited to the acts, omissions or negligence of Tenant,
its agents, servants, employees or contractors.

ARTICLE XXVIII

Late Rent

Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent and
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on Landlord by the terms of any mortgage or trust
deed encumbering the Premises. Accordingly, if any installment of Rent or any
other sum due from Tenant shall not be received by Landlord or Landlord’s
designee within five (5) days after written notice of non-payment, Tenant shall
pay to Landlord a late charge equal to the greater of 4% of such overdue amount
or the late charge, penalty or interest imposed on Landlord by its Mortgagee as
a result of any late payment made to such Mortgagee. The parties hereby agree
that such late charge represents a fair and reasonable estimate of the costs
Landlord will incur by reason of late payment by Tenant. Acceptance of such late
charge by Landlord shall in no event constitute a waiver of Tenant’s default
with respect to such overdue amount, nor prevent Landlord from exercising any of
the other rights and remedies granted hereunder.

ARTICLE XXIX

Estoppel Certificates

Tenant will promptly execute, acknowledge, and deliver to Landlord, upon
request, a certificate of Tenant certifying that this Lease is unmodified and is
in full force and effect (or, if modified, that this Lease is in full force and
effect, as modified, and stating the date of each instrument so modifying this
Lease); the dates, if any, to which Rent and other charges payable hereunder
have been paid; and, whether, to the knowledge of Tenant, any default exists
hereunder and, if so, the nature and period of existence thereof and what action
Landlord is taking or proposes to take with respect thereto and whether notice
thereof has been given to Landlord and such other and further matters as may
reasonably be requested by Landlord and any mortgagee of Landlord. If such
certificate is required to be delivered by a corporation, the same shall be
signed by the President or a Vice President and the Secretary or an Assistant
Secretary thereof, and if such certificate is required to be delivered by a
partnership, the same shall be signed by a general partner thereof. Any
certificate required under this Article may be relied upon by a prospective
purchaser, mortgagee, or other transferee of Landlord’s interest under this
Lease.

ARTICLE XXX

Reports

Tenant agrees to furnish to Landlord, within ninety (90) days after the end of
each fiscal year during the term of this Lease; provided, however, so long as
Tenant is a corporation whose stock is traded on a public exchange, Tenant shall
not be required to furnish Landlord with financial statements. Tenant shall
provide the Landlord annually, by November 1, of each year during the term of
this Lease, a report



--------------------------------------------------------------------------------

showing the total number of permanent and part-time employees of the Tenant
working at the Premises as of September 30 of that year and the aggregate total
of gross wages paid to these employees during the twelve month period ending
September 30 of that same year.

ARTICLE XXXI

Provisions of General Application

(a) The language in all parts of this Lease shall in all cases be construed as a
whole and according to its fair meaning, and not strictly for or against either
Landlord or Tenant, and the construction of this Lease and any of its various
provisions shall be unaffected by any argument or claim, whether or not
justified, that it has been prepared, wholly or in substantial part, by or on
behalf of Landlord or Tenant.

(b) The Article headings in this Lease are for convenience only and are not a
part of this Lease, and do not in any way limit or simplify the terms and
provisions of this Lease, nor should they be used to determine the intent of the
parties.

(c) If any term, covenant, condition or provision of this Lease, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby; and it is
the intention of the parties hereto that if any provision of this Lease is
capable of two constructions, one of which would render the provision invalid,
and the other which would render the provision valid, then the provision shall
have the meaning which renders it valid; and each term, covenant, condition and
provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

(d) The failure of either party to seek redress for violation of, or to insist
upon strict performance of, any term, covenant, condition or provision contained
in this Lease shall not prevent a similar subsequent act from constituting a
default under this Lease. It is further agreed by and between the parties that
no modification, release, discharge or waiver of any provision of this Lease
shall be of any force, effect or value unless in writing and signed by the
Landlord and Tenant or their duly authorized agents.

(e) This Lease shall be governed and construed in accordance with the laws of
the State wherein the Premises are located.

(f) This Lease shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of Landlord, and the
successors and assigns of Tenant.

(g) The parties will, at any time at the written request of either one, promptly
execute duplicate originals of an instrument, in readable form, which will
constitute a short form of lease, setting forth a description of the Premises,
the Term and any other portions hereof, except the rental provisions (unless
required by statute), as either party may request. All costs incurred in
connection with recording the short form of lease shall be paid by Tenant. If a
party fails or refuses to execute and acknowledge a short form of lease within
fifteen (15) days after notice of said request, the requesting party is
authorized to, and is hereby appointed attorney-in-fact with full power and
authority to execute and acknowledge said short form of lease on behalf of and
in the name of the other Party.

(h) Each of the parties hereto represents and warrants to the other that it has
had no dealings with any broker or agent in connection with this Lease and
agrees to indemnify and hold harmless the other party from and against any and
all claims, liabilities and expenses (including reasonable attorney’s fees)
imposed upon, asserted or incurred by the other party as a consequence of any
breach of this representation.

(i) If, as a result of any breach or default in the performance of any of the
provisions of this Lease, Landlord or Tenant uses the services of an attorney in
order to secure compliance with such provisions or recover damages therefor from
the breaching party, and if the non-breaching party is the prevailing party in



--------------------------------------------------------------------------------

any litigation resulting therefrom or settlement associated therewith, then the
non-breaching party shall be entitled to recover from the breaching party any
and all reasonable attorneys fees and expenses incurred by the non-breaching
party in connection with such litigation.

(j) This instrument contains the entire and only agreement between the parties
relating to the subject matter hereof, and no oral statements or representations
or written matter not contained in this instrument shall have any force or
effect. This Lease shall not be amended or modified in any way except by a
writing executed by both parties.

(k) Time is of the essence of this Lease and the performance of all obligations
hereunder.

(l) The relationship between the parties hereto is solely that of Landlord and
Tenant, and nothing in this Lease shall be construed as creating a partnership
or joint venture between the parties hereto, it being the express intent of
Landlord and Tenant that the business of Tenant on the Premises and elsewhere,
and the good will thereof, shall be and remain the sole property of Tenant.

(m) Throughout this Lease, wherever the context so requires, the singular shall
include the plural, and the masculine gender shall include the feminine and
neuter genders.

(n) There shall be no merger of this Lease or the leasehold estate created by
this Lease with any other estate or interest in the Premises by reason of the
fact of the same person, firm, corporation, or other entity acquiring or owning
or holding, directly or indirectly, this Lease or the leasehold interest created
by this Lease or any interest in this Lease, and any such other estate or
interest in the Premises or any part thereof, and no such merger shall occur
unless and until all corporations, firms, and other entities having an interest
(including a security interest) in this Lease or the leasehold interest created
by this Lease and any such other estate or interest in the Premises or any part
thereof, shall join in a written instrument effecting such merger and shall duly
record the same.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed and delivered in their respective names as of the date first above
written, and Tenant has attached hereto a certified copy of its corporate
resolution evidencing the authority of the person subscribing below to execute
leases such as this Lease on its behalf.

 

  LANDLORD:       WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY, a West Virginia
Public Corporation      

/s/ David A. Warner

      By: DAVID A. WARNER,       Its: Executive Director   TENANT:        
rue21, inc., a Delaware corporation      

/s/ Keith McDonough

      By: KEITH MCDONOUGH       Its: CFO & Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

May 28, 1999

Project 98-443

Three Springs Industrial and Business Park

Subdivision No. 4

Lot 1-A-1

ALL that certain tract or parcel of land situated in the City of Weirton,
District of Cross Creek, County of Brooke and State of West Virginia, bounded
and described as follows, to-wit:

Beginning at a point on the westerly line of Park Drive and on the property of
the West Virginia Economic Development Authority: thence along the westerly line
of Park Drive the following three courses and distances, to-wit: South 22°12’07”
East, 370.38 feet to a point; thence by the arc of a circular curve deflecting
to the right in a southwardly direction having a radius of 421.00 feet, an arc
distance of 238.68’ and a chord bearing and distance of South 5°57’37” East,
235.50 feet to a point; thence South 10°16’54” West, 149.29 feet to a point on
the westerly line of Park Drive and on the property of the West Virginia
Economic Development Authority; thence departing from the westerly line of Park
Drive and along the property of West Virginia Economic Development Authority the
following three courses and distances, to-wit: South 10°16’54” West, 99.14 feet
to a point; thence by the arc of a circular curve deflecting to the right in a
southwestwardly direction having a radius of 50.00 feet, an arc distance of
72.54 feet and a chord bearing and distance of South 51°50’28” West, 66.34 feet
to a point; thence North 86°35’58” West, 82.50 feet to a point on the property
of Weirton Steel Corporation; thence along the property of Weirton Steel
Corporation the following three courses and distances, to-wit: North 86°35’58”
West, 539.50 feet to a point; thence North 22°12’07” West, 555.50 feet to a
point; thence North 67°47’53” East, 377.90 feet to a point on the property of
West Virginia Economic Development Authority; thence along the property of West
Virginia Economic Development Authority North 67°47’53” East, 446.10 feet to a
point at the place of beginning

CONTAINING 13.03 Acres.



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

LOGO [g208664g62o05.jpg]



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

WEIRTON STEEL CORPORATION

THREE SPRINGS INDUSTRIAL AND BUSINESS PARK – PLAN NO. 1

BROOKE COUNTY, WEST VIRGINIA

 

ARTICLE I:      PROPERTY SUBJECT TO THIS DECLARATION ARTICLE II:      GENERAL
PROVISIONS ARTICLE III:      CONSTRUCTION IMPROVEMENTS ARTICLE IV:     
REGULATION OF OPERATIONS AND USES ARTICLE V:      DEVELOPMENT STANDARDS ARTICLE
VI.      RIGHTS, DUTIES AND RESPONSIBILITIES ARTICLE VII:      VARIANCES AND
ADJUSTMENTS ARTICLE VIII:      PROVISIONS FOR MODIFICATION, AMENDMENT OR
DELETION

ARTICLE I: PROPERTY SUBJECT TO THIS DECLARATION

THIS DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS, (hereinafter
“Declaration”), made and entered into this 20th day of March, 1997, by and
between WEIRTON STEEL CORPORATION, (hereinafter called “WSC”), and ALL
PURCHASERS, THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS, of lots in the Three Springs Industrial and Business Park – Plan No. 1,
situate in Brooke County, West Virginia;

WHEREAS; WSC is the owner of a plan of lots called “THREE SPRINGS INDUSTRIAL AND
BUSINESS PARK – PLAN NO. l” situate in Brooke County, West Virginia,
(hereinafter called “Plan No. 1”), which plan is recorded in the Office of the
County Clerk in and for the County of Brooke, State of West Virginia, Plat Book
No. 3 at pages 55 and 55A;

WHEREAS, WSC intends to convey Plan No. 1 to the WEST VIRGINIA ECONOMIC
DEVELOPMENT AUTHORITY, (“WVEDA”); and

WHEREAS, Plan No. 1 is to be developed as a planned business and industrial park
and WVEDA intends to lease, sell and convey lots in Plan No. 1, and it is WSC’s
desire and intention to subject the real property in Plan No. 1 to certain
covenants,



--------------------------------------------------------------------------------

conditions and restrictions herein contained as such covenants will bind and
benefit each and all of the tenants or lessees and purchasers of such lots,
their respective heirs, executors, administrators, successors and assigns, and
that all lots in Plan No. 1 shall be held, used, leased, sold and conveyed
subject to the covenants set forth in this Declaration to enhance and protect
the value, desirability, and attractiveness of all such lots for the mutual
benefit of all lot owners or lot lessees.

NOW THEREFORE, WSC declares that all lots in said Plan No. 1 will be leased or
sold subject to the covenants herein contained and all tenants or lessees and
purchasers of lots in said Plan No. 1 for themselves, their heirs, executors,
administrators, successors and assigns, by the lease or purchase of said lots,
agree to be bound by the restrictive covenants herein contained which shall be
recorded in the Office of the County Clerk in and for the County of Brooke,
State of West Virginia.

ARTICLE II: GENERAL PROVISIONS

2.1 General Declaration. Plan No. 1 is subject to the conditions, covenants,
restrictions, reservations, and easements herein contained to insure proper use
and appropriate development and improvement of each building site; to protect
the owners of building sites against such improper use of surrounding building
sites as will depreciate the value of their property; to guard against the
erection of structures built of improper or unsuitable materials; to insure
adequate and reasonable development of all building sites; to encourage the
erection of attractive improvements with appropriate locations on building
sites; to prevent haphazard and inharmonious improvement of building sites; to
secure and maintain proper setbacks from streets and adequate free spaces
between structures, and for the landscaping, planting, and maintenance of open
spaces; to provide adequately for off-street parking and for loading and storage
of vehicles; to control through performance standards, the undesirable aspects
of industrial operations; and in general, to provide for superior development,
of Plan No. 1; to insure that the use of building sites shall not affect
adversely the interest of WSC and WVEDA or purchasers or lessees of building
sites in Plan No.1; nor the health and safety of employees or workers therein;
and will not be detrimental to the use or development of adjacent properties of
the general neighborhood. In the event



--------------------------------------------------------------------------------

the provisions of this Declaration conflict with local, state or federal
requirements, the more stringent requirements in each case shall apply.

2.2 Duration. The covenants herein contained in this Declaration shall run with
the subject property for all purposes and shall bind all parties and persons
claiming under them until December 31, 2020, at which time said covenants shall
be automatically extended for successive periods of ten (10) years, unless by a
vote of the a majority of the then owners of said lots, it is agreed to change
or terminate said covenants in whole, or in part, provided that WSC gives its
written consent to any such change or termination which consent may be
arbitrarily withheld by WSC.

2.3 Addition of Other Realty. WSC at any time during the pendency of this
Declaration may add all or a portion of any real property adjacent to Plan No. 1
now, or hereafter, owned by the WSC to the subject property, upon recording of a
notice of addition of real property containing at least the provisions set forth
in Section 2.4, the provisions of this Declaration specified in said notice
shall apply to such added real property in the same manner as if it were
originally covered by this Declaration. Thereafter, to the extent that this
Declaration is made applicable thereto, the rights, powers, and responsibilities
of WSC and the owners and occupants of lots within such added real property
shall be the same as in the case of the real property described in Article 1.

2.4 Notice of Addition to Land. The notice of addition of real property referred
to in Section 2.3 shall contain at least the following provisions:

 

  a. A reference to this Declaration stating the date of recording and the books
of records of Brooke County, West Virginia where this Declaration is recorded;

 

  b. A statement that the provisions of this Declaration, or some specified part
thereof, shall apply to such added real property;

 

  c.

A legal description of such added real



--------------------------------------------------------------------------------

  property; and

 

  d. Such other or different covenants, conditions, and restrictions as WSC
shall, in its discretion, specify to regulate and control the use, occupancy,
and improvement of such added real property.

2.5 Respective Enforcement_Rights. Enforcement rights will be held only by the
WSC and WVEDA. If the parties hereto, or any of them, shall violate or attempt
to violate, any of the covenants herein, WSC or WVEDA or both shall have the
right to proceed at law or in equity to compel compliance with the terms hereof
or to prevent the violation or breach of any such terms. In addition to the
foregoing right, WSC or WVEDA or both shall have the right, whenever there shall
have been built on any lot any structure which is in violation of these
restrictions, to enter upon the property where such violation of these
covenants, conditions, reservations and restrictions exists and summarily abate
or remove the same at the expense of the owner, and any such entry and abatement
or removal shall not be deemed a trespass. WSC and/or WVEDA may assign their
enforcement rights to an entity who may be engaged to manage the Three Springs
Industrial and Business Park or an association of lot owners of Plan No. 1.

Should WSC or WVEDA employ counsel to enforce any of the foregoing covenants,
conditions, reservations or restrictions or re-entry by reason of such breach,
all costs incurred in such enforcement, including a reasonable fee for counsel,
shall be paid by the owner of such lot or lots and WSC and WVEDA shall have a
lien upon such lot or lots to secure payment of all such accounts.

Should the owner fail, neglect, or refuse to satisfy and discharge any lien
arising hereunder within thirty (30) days, WSC or WVEDA shall have the right to
interest on such liens at the rate of ten (10) percent per annum, and shall be
entitled to receive all costs of collection, including a reasonable attorney’s
fee.

The breach of any of the foregoing covenants, conditions, reservations or
restrictions contained herein, shall not defeat



--------------------------------------------------------------------------------

or render invalid the lien of any mortgage made in good faith for value as to
any lot or lots or portions of lots in Plan No. 1., but these covenants,
conditions, reservations and restrictions shall be binding upon and effective
against any such mortgagee or owner thereof whose title thereto or whose
grantor’s title is or was acquired by foreclosure, or otherwise.

No delay or omission on the part of either WSC or WVEDA in exercising any
rights, power, or remedy herein provided, in the event of any breach of the
covenants, conditions, reservations or restrictions herein contained, shall be
construed as a waiver thereof or acquiescence therein, and no right of action
shall accrue nor shall any action be brought or maintained by anyone whatsoever
against WSC or WVEDA for or on account of its failure to bring any action on
account of any breach of these covenants, conditions, reservations or
restrictions, or for imposing restrictions herein which may be unenforceable by
WSC or WVEDA.

Each and every one of the covenants, restrictions, reservations, and servitudes
contained herein shall be considered to be an independent and separate covenant
and agreement.

2.6 Effect of Invalidation.

In the event any one or more of the foregoing covenants, conditions,
reservations or restrictions shall be declared for any reason, by a court of
competent jurisdiction, to be null and void, such judgment or decree shall not
in any manner whatsoever affect, modify, change, abrogate, or nullify any of the
covenants, conditions, reservations and restrictions not so declared to be void,
but all of the remaining covenants, conditions, reservations and restrictions
not so expressly held to be void shall continue unimpaired and in full force and
effect.

ARTICLE III – CONSTRUCTION OF IMPROVEMENTS

3.1 Approval of Plans Required. To assure architectural and landscaping
integrity, no construction, grading, regrading, addition or alteration (except
to the interior of a building), or change in use is permitted without the prior
submission of plans to WSC and WVEDA and the written approval of WSC and WVEDA
as detailed in this Article.



--------------------------------------------------------------------------------

Prior approval by WSC and WVEDA will be required of a user’s development plans
and any contemplated building alterations or additions. Development plans shall
be submitted over the authorized signature of the owner or occupant, or both of
the lot or the authorized agent thereof. Submitted development plans shall be in
such form and shall contain such information as may be required by the WSC and
WVEDA but shall contain the following information at a minimum:

 

  a. A site development and grading plan of the lot showing the nature, kind,
shape, composition and location of all main and accessory structures with
respect to the particular lot and with respect to the structures on adjoining
lots. Front, rear and side setback lines must be designated on the site plan.

 

  b. A building elevation plan showing the height and bulk of structures;
exterior building materials, colors and textures to be used, and the height and
bulk of any roof-mounted mechanical equipment. Any changes in approved plans
must be similarly submitted to and approved by WSC and WVEDA.

 

  c. A traffic circulation and building service plan showing the location of
vehicular access onto the site, the number and location of all parking spaces
and driveways on the lot, and all truck loading spaces.

 

  d. A utility plan showing on-site utility alignments and storm drainage
systems including any storm water detention or retention systems.

 

  e. A landscaping plan for the particular lot showing the location and nature
of all landscaping, as well as provisions for other open space; paving, fences
and walls planned for the site; and the location of refuse or storage areas.

 

  f. A plan for the location of signs indicating the contemplated display of
signs, including copy, type, color and materials of letters and method of



--------------------------------------------------------------------------------

  illumination.

 

  g. A lighting plan indicating the method(s) of exterior lighting.

 

  h. An architectural rendering of the proposed building.

These plans may be combined together to simplify the applicant’s submittal as
long as the drawings are acceptable to WSC and WVEDA. The applicant shall submit
seven (7) copies of all development plans.

3.2 Basis for Approval. In reviewing plans submitted, WSC and WVEDA will be
concerned with the safety and convenience of traffic movement both within and
outside the lot, its relationship to access streets, as well as to the
harmonious and beneficial relationship of structures and uses on the lot with
other lots in Plan No. 1. Approval will be based, among other things, upon
compliance with the Development Standards incorporated in Article V including:
the adequacy of lot dimensions; adequacy of structural design, conformity and
harmony of external design with neighboring structures; effect of location and
use of proposed improvements upon neighboring lots; proper facing of main
elevation with respect to nearby streets; the adequacy of screening for
mechanical, air-conditioning, or other roof-top installations; and conformity of
the plans to the purpose and general plan and intent of this Declaration.

Except as otherwise provided in this Declaration, WSC and WVEDA shall have the
right to disapprove any plans submitted hereunder on any reasonable grounds
including, but not limited to the following:

 

  a. Failure to comply with any of the restrictions set forth in this
Declaration;

 

  b. Failure to include information in such plans as may have been reasonably
requested by WSC and WVEDA;

 

  c. Objection to the exterior design, the appearance of materials, or materials
employed in any proposed structure;



--------------------------------------------------------------------------------

  d. Objection on the ground of incompatibility of any proposed structure or use
with existing structures or uses upon other lots, or other property in the
vicinity of the subject property;

 

  e. Objection to the location of any proposed structure with reference to other
lots, or other property in the vicinity;

 

  f. Objection to the grading or landscaping plan for the lot;

 

  g. Objection to the color scheme, finish, proportions, styles of architecture,
height, bulk, or appropriateness of any structure;

 

  h. Objection to the number or size of parking spaces, or to the design of the
parking area;

 

  i. Any other matter that, in the judgment of WSC or WVEDA would render the
proposed improvements or use inharmonious with the general plan for improvement
of the subject property or with improvements located upon other lots or other
property in the vicinity.

3.3 Approval. WSC and WVEDA may approve plans as submitted, or as altered or
amended, or may grant approval subject to specific conditions. Upon approval or
conditional approval by WSC and WVEDA of any plans submitted, one copy of the
approved plans bearing a statement of WSC’s and WVEDA’s approval together with
any conditions, shall be retained permanently by WSC, WVEDA and by the
applicant.

3.4 Construction Without Approval. If any improvement shall be erected, placed,
or maintained upon any lot, or any new use commenced upon any lot, other than in
accordance with the approval by WSC and WVEDA pursuant to the provisions of this
Article III, such alteration, erection, placement, maintenance, or use shall be
deemed to have been undertaken in violation of this Declaration, and upon
written notice from WSC or WVEDA, any such improvement so altered, erected,
placed, maintained, or used upon any lot in violation of this Declaration shall
be removed or



--------------------------------------------------------------------------------

altered so as to conform to this Declaration, and any such use shall cease or be
altered so as to conform to this Declaration. Should such removal or alteration
or cessation or amendment of use not be accomplished within thirty (30) days
after receipt of such notice, then the party in breach of this Declaration shall
be subject to the enforcement procedures set forth in Article II.

3.5 Liability. WSC and WVEDA shall not be liable, for any damage, loss, or
prejudice suffered or claimed by any person on account of:

 

  a. The approval, conditional approval or disapproval of any plans, drawings,
and specifications, whether, or not in any way defective;

 

  b. The construction of any improvement, or performance of any work, whether or
not pursuant to approved plans, drawings, and specifications; or

 

  c. The development of any lot within the Three Springs Industrial and Business
Park.

ARTICLE IV – REGULATION OF OPERATIONS AND USES

4.1 Permitted Uses. Plan No. 1 shall be utilized for general offices, research
and development laboratories, light manufacturing and production, assembly,
distribution or warehousing and related service and support facilities and for
no other purpose whatsoever. Personal and business services, ancillary to the
business and industrial uses, shall also be permitted. Utilization of the
property for distribution activities which include over-the-counter pick-up or
sales to the general public is prohibited unless an application therefore,
setting forth the particular type of pick up or sales contemplated, the
anticipated volumes and the location of the pick-up center or sales outlet on
the property, is specifically approved in writing by WSC and WVEDA.

4.2 Prohibited Uses. Uses which create objectionable attributes including, but
not limited to noise, odor, vibration, fumes, flare, heat, hazard, radiation or
waste problems are



--------------------------------------------------------------------------------

prohibited. Any use which is prohibited by federal, state or local law is
prohibited.

4.3 Reservation of Rights. WSC and WVEDA and their respective successors or
assigns reserve the right in their sole discretion to determine which specific
uses are permitted and/or prohibited.

ARTICLE V – DEVELOPMENT STANDARDS

5.1 Lot Coverage by Buildings. The erection of one or more detached buildings on
any lot shall result in the coverage of no more than to thirty three percent
(33%) of the lot ground area upon initial development. The erection of additions
to existing buildings or the erection of an additional building, shall result in
the coverage of no more than fifty percent (50%) of the lot ground area.

The area of a lot which may be covered by buildings is limited to assure the
provision of adequate surrounding space within the lot ground area for parking,
service, and to maintain an attractively landscaped park-like setting in the
Three Springs Industrial and Business Park.

5.2 Floor Area Ratio (FAR). Total floor area ratio (“FAR”) shall not exceed
0.70. Total FAR is defined as the ratio of total building gross floor area,
excluding mezzanines used exclusively for material storage, to the total lot
area, eg. if the total lot area is 10,000 square feet, total building gross
floor area, not counting mezzanines used exclusively for material storage, shall
not exceed 7000 square feet.

5.3 Building Height Limitations. Building height limits shall be described as
occurring within a 45° angle of bulk plane or a maximum of sixty (60) feet above
finished grade, whichever is more restrictive. Bulk plane shall be defined as an
imaginary inclined plane rising over a lot, drawn at a 45° angle from the
vertical, the bottom side of which is coincidental with the lot line(s) of the
lot, and which, together with a maximum height of sixty (60) feet above finished
grade, delineates the maximum bulk of any improvement which may be constructed
on the lot. Additional height may be permitted if specifically approved in
writing by WSC and WVEDA. The height of any roof over any



--------------------------------------------------------------------------------

Occupied floor shall not rise above this plane except that in the cases of
buildings with special requirements, additional height may be permitted by WSC
and WVEDA. Such special requirements shall not include habitable space.

5.4 Construction Materials. To establish and maintain the character and property
values for all developed lots within Plan No. 1, quality materials must be
utilized in the construction of all buildings. Building materials will be judged
and approved by WSC and WVEDA on a case-by-case basis. Factors to be considered
by WSC and WVEDA include: the overall design of the building(s); its
compatibility with existing and previously approved structures including scale,
color, and texture of the building in harmony with the design of other existing
or approved structures; and, the overall objectives of quality development
described elsewhere in these covenants. Plans that provide for metal-clad
buildings will be approved only on the condition that such buildings are
constructed so as not to have the appearance of a pre-engineered metal building,
are designed by an architect, and are specially approved in writing by WSC and
WVEDA.

5.5 Temporary Buildings. No temporary buildings are permitted except those
associated with construction; and only during the construction period.

5.6 Building Setbacks (Yard Requirements) and Landscaping Buffer Strip. In order
to maintain the desired physical character of Three Springs Industrial and
Busines Park, the placement of buildings must conform to the established minimum
front, side and rear yard requirements in order to assure an aesthetically
pleasing streetscape and to provide sufficient light and air for all buildings.
The following front, side and rear yard requirements apply to any lot to be
utilized for the construction of one or more detached buildings. The minimum
yard requirements established below must be satisfied by measuring the distance
from the exterior of the building wall or any building projection (whichever is
closer to the property line) and the property line.

 

  a.

Minimum Front Setback from Streets: With no exceptions, a building front setback
line will be established (40) forty feet from and parallel to any street
right-of-way line. The facade of any



--------------------------------------------------------------------------------

  building, including integral covered porch or walkway, which faces the
right-of-way may be built no closer than this building setback line. Only
exposed walks, drives, parking areas or landscaping will be permitted in the
area between the right-of-way line and the front building setback line.

 

  b. Side Yards: A side yard of at least twenty-five (25) feet must be provided
from the building to the side property line. When the side yard abuts a street,
a side yard of at least forty (40) feet must be provided from the building to
the street right-of-way. Driveways located within side yard setbacks may be
located no closer than ten (10) feet from the property line.

 

  c. Rear Yards: A rear yard of at least twenty-five (25) feet must be provided
between the building and the rear property line.

 

  d. Landscaped Buffer Strip: A landscaped buffer strip must be provided around
the perimeter of the lot(s) under one ownership. Measured from the property
line, the landscaped buffer strip must be fifteen (15) feet wide in the front
yard, ten (10) feet wide at each side yard and ten (10) feet wide in the rear
yard. In addition, a landscaped strip ten (10) feet wide must be provided around
the perimeter of the building(s). In addition to the specified general
landscaping requirements defined in Section 5.6, within designated landscaped
buffer strip areas, no more than fifteen percent (15%) of the area may be
covered with a non-vegetative treatment or decorative mulch, and no less than
twenty-five percent (25%) of the area may be covered with shade and ornamental
trees, specimen and flowering trees and shrubs, hedges and flower beds.

5.7 Landscaping. The total ground area of the lot(s) not covered by buildings,
parking areas, roadways, walkways, and service areas is to be landscaped with
suitable cover material



--------------------------------------------------------------------------------

and maintained in a neat and attractive condition at all times. Suitable
landscape treatment may include the use of lawns, ground covers, shade and
ornamental trees, specimen and flowering trees and shrubs, hedges, decorative
mulches, terraces, fountains, and pools. No more than fifteen percent (15%) of
the landscaped area may be covered with a non-vegetative treatment or decorative
mulch. Landscaping shall be completed within one year after substantial
completion of construction.

5.8 Off-Street Parking and Loading. No parking of any vehicle shall be permitted
upon any street or roadway within the Three Springs industrial and Business
Park. It is the responsibility of the owners of lots in Plan No. 1 to provide
adequate off-street parking for their employees, tenants, subtenants and
visitors on property under their ownership.

 

  a. Schedule of Off-Street Parking Requirements: Parking areas must be provided
in compliance with the following minimum requirements. If parking requirements
increase as a result of a change in the use of a lot, additional off-street
parking shall be provided so as to satisfy the federal, state and local
requirements.

 

  1. Light Industrial/Manufacturing - Three spaces per each four (4) employees
on the largest eight hour shift plus one (1) space for each company vehicle to
be parked or stored outside.

 

  2. Business/Professional - one (1) space for every three hundred (300) square
feet gross floor area.

 

  3. General Business - One (1) space for each two hundred (200) square feet of
gross floor area.

 

  4. Other Uses - The space provided for parking must satisfy generally accepted
parking guidelines for that use and be approved by WSC and WVEDA in order to
insure compliance with federal, state and local guidelines.



--------------------------------------------------------------------------------

  5. Truck Parking - One (1) off-street parking space shall be provided for each
company-owned or operated truck, and shall be of such dimension to permit the
accommodation of the entire vehicle without encroachment on any aisle,
passageway or driveway.

 

  6. Handicapped Parking Spaces - one (1) handicapped parking space shall be
provided for each twenty-five (25) parking spaces provided for the first one
hundred (100) parking spaces, one (1) handicapped parking space shall be
provided for each fifty (50) additional parking spaces for the next one hundred
(100) parking spaces, and one (1) handicapped parking space shall be provided
for each one hundred (100) additional parking spaces for the next three hundred
(300) parking spaces. Any parking spaces provided beyond five hundred (500) must
provide such number of handicapped parking spaces as will comply with the
requirements of the Americans with Disabilities Act.

 

  b. Requirements for Parking Areas: Required off-street parking shall be
provided on the lot or on a contiguous lot. Parking facilities may be provided
within required side or rear yard areas, but in no case shall such facilities be
permitted to encroach on required landscaped buffer strips as defined in
Section 5.6 (d). Front parking is permitted, but limited to executive or visitor
parking.

 

  c.

Surface Treatments: All areas used for driveway, loading, service and parking
will be surfaced with an approved, all-weather, dust-free pavement. All paved
areas shall be appropriately drained so that storm water will not create erosion
on the lot or drain onto adjacent lots. No site surface storm water runoff may
be drained onto the public street surface. Asphalt paving shall be permitted for
roadways, parking areas and loading areas; but shall not be permitted for any
pedestrian areas or



--------------------------------------------------------------------------------

  walkways which must be constructed with concrete.

 

  d. Design Standards: Parking spaces shall measure at least nine (9) feet by
twenty (20) feet or not less than one hundred eighty (180) square feet,
exclusive of access drives or aisles with the exception of handicapped spaces
which shall measure nine (9) feet wide with a five (5) feet wide striped access
aisle by twenty (20) feet. Each parking space provided shall be designated by
durable white or yellow paint in striped lines painted upon the paved surface
measuring a minimum of four (4) inches wide and extending the length of the
parking space. Striping must be maintained to keep parking lot designations
identifiable.

All off-street parking areas with more than twenty (20) required parking spaces
shall be landscaped with a minimum of one tree, two and one-half (2-1/2) inches
DBH (diameter at breast height), for every ten (10) parking spaces. These trees
shall be placed in such a fashion as to provide shade and screening of the
parking area. No more than twenty (20) parking spaces will be located in a row
without the provision of a nine (9) foot by eighteen (18) foot landscaped
island.

Parking area driveways shall be designed according to the following requirements
for vehicular access to a street:

 

Type of Drive Way

  

Minimum Width in Feet

Two directions

   24 (35 maximum)

One-way

   12 (17 maximum)

 

  e.

Truck Loading: Adequate shipping and loading facilities will be located on those
sides of buildings which do not front on streets or the primary entrance facades
of adjacent buildings. Loading areas shall be screened from lateral view by a
structural wall of similar or complementary materials as the building or a
landscaped screen measuring a minimum of ten (10) feet



--------------------------------------------------------------------------------

  wide and six (6) feet high having a double row of staggered evergreens or
similar screen planting materials. The loading space will be not less than
twelve (12) feet wide, and of sufficient length to insure that no vehicle,
during loading or unloading, will extend over any property line, sidewalk, or
parking lot circulation lane. All truck maneuvering must take place on site.
Access to each loading space shall be located with appropriate means of
vehicular access to a street in a manner that will least interfere with traffic.
Any space allocated as a loading space or access drive shall not be used for the
storage of goods or inoperable vehicles or be included as part of the space
necessary to satisfy the off-street parking area requirements. Truck loading and
unloading facilities shall comply with federal, state and local requirements if
any.

5.9 Storage Areas. Outdoor storage of materials and equipment will be permitted
only in areas which do not front on streets, and only if enclosed or screened by
a wall, planting or other suitable barrier, providing year-round visual
screening. Tanks for the above-ground storage of liquids or gases will be
permitted to the rear of the building only and must be screened from view by an
approved architecturally treated barrier constructed with approved materials.

5.10 Sign Standards. Signage will be strictly regulated to facilitate the easy
identification of the business or product of the owner or occupant, to maximize
visual quality, and to promote an image consistent with the general purposes of
conditions stated in this Declaration.

All building identification signs must be approved by WSC and WVEDA. All signs
must conform to sign criteria of Three Springs Industrial and Business Park as
amended from time to time. Billboards or similar advertising signs are not
permitted except for temporary signs advertising a lot for sale or lease. These
temporary signs used for advertising a lot for sale or lease may not exceed
twenty-four (24) square feet in area.

5.11 Mechanical or Other Equipment. All mechanical equipment including air
handling units, condensers, compressors,



--------------------------------------------------------------------------------

ventilators, chimneys, stacks, ductwork, vents and conductors erected, used and
installed on the property, if visible outside of any building, must be screened
from view in a manner approved by WSC and WVEDA. Roof-mounted mechanical
equipment which projects vertically more than eighteen (18) inches above the
roof or roof parapet when viewed from street level, is to be screened by an
enclosure, which is designed to conform with the building. No mechanical
equipment is to be mounted on the wall surface of a building.

Vents, louvers, flashings and framed openings in the wall surface are to be
painted consistent with the color scheme of the building.

No tower, dish or antenna for the transmission or the reception of any signals
including but not limited to electro-magnetic or laser radiation shall be
erected, used or maintained on the lot, if visible outside of any building,
whether attached to an improvement or self-standing, without prior written
approval of WSC and WVEDA.

5.12 Waste Disposal and Storage. Adequate space for refuse containers and the
required loading spaces must be provided as part of the site development. All
outdoor waste storage and loading areas and associated screening must be
indicated on the final site plan and landscape plan submitted for the approval
of WSC and WVEDA.

 

  a. All refuse, if stored outside the building, will not be allowed to
accumulate, must be disposed of on a regular basis and must be kept in closed,
fire resistant, sanitary containers especially made for refuse storage. Such
containers must be totally enclosed and screened from view from the street and
from adjoining properties. Refuse containers, in and of themselves, will not be
considered adequate screening devices. Refuse containers shall not be stored in
front of building(s).

 

  b. No burial of waste material will be permitted on the project site.



--------------------------------------------------------------------------------

  c. No lagoons or open vessels for liquid waste storage are permitted.

 

  d. Radioactive waste storage outside of a building is not permitted. Open
burning of refuse or waste is prohibited.

 

  e. Employee picnic or recreational areas, if any, must be provided with
adequate refuse containers and emptied regularly.

5.13 Fences and Walls. Erection of security fences of any type around the
perimeter of a property will be prohibited. Limited utility fencing to enclose
hazardous, dangerous or secure areas may be approved provided they are designed
to be in harmony with the surroundings, using landscaping or other suitable
screening devices which utilize an approved architecturally treated barrier
constructed with approved materials. Architecturally treated barriers and
materials used shall be approved by WSC and WVEDA. Architecturally compatible
walls, proposed as a design device to give architectural continuity to the area,
may be used with the approval of WSC and WVEDA. Walls must be made of high
quality materials compatible with the building exterior walls.

5.14 Exterior Lighting. In order to minimize the trespass of light onto adjacent
streets and properties, only lighting fixtures utilizing shielded or screened
lamps and designed to control glare by having a light cutoff feature shall be
used for exterior lighting. An overall site lighting plan indicating the
placement of lights, type of fixtures and pole heights must be submitted for
approval as hereinbefore specified. Wiring for exterior lighting fixtures shall
be installed underground. Lighting shall be compatible and harmonious throughout
the site and shall be in keeping with the design and function of the building.
Flood lighting is not permitted as a source of general area illumination.

5.15 Site Utility Service. All on-site utility lines are to be placed
underground. The primary or secondary power service and telephone service to the
building should be placed underground from the utility company’s facilities in
the street or adjacent right of way. Ground-mounted power transformers



--------------------------------------------------------------------------------

shall be located only in the side or rear yards and must be screened from view
with appropriate vegetative cover. Natural or manufactured gas, including but
not limited to, (propane, nitrogen, etc.) piping is to be located underground.
Gas metering equipment should not be located in the front yard and should be
screened from view where allowed.

5.16 Maintenance of Buildings and Grounds. Building exteriors, grounds,
pavements, improvements and appurtenances will be kept in a safe, clean, neat,
wholesome and well-repaired condition. Property owners, lessees or building
managers shall comply in all respects with governmental statutes, ordinances and
regulations, health, police and fire requirements. Trash, debris or used
materials are not permitted to accumulate on the property. Lawn and landscaping
areas are to be kept cut and trimmed and free of obnoxious weeds and deleterious
growth.

5.17 Mineral Reservations. Mineral, coal, oil and gas rights will be restricted
to avoid the possibility of undermining structures or of unsightly exploitation
of underground resources. No derrick or other structure designed for use in
boring for oil or gas shall be erected, placed or permitted upon any part of
such premises, nor shall any oil, natural gas, petroleum, asphaltum, or
hydrocarbon projects or minerals of any kind be produced or extracted therefrom.

5.18 Nuisances. No animals, including but not limited to, horses, cattle, swine,
goats, poultry, or fowl shall be kept on any lot. No weeds, underbrush, or other
unsightly growths shall be permitted to grow or remain upon the lots, and no
refuse pile or unsightly objects shall be allowed to be placed or suffered to
remain anywhere thereon. No lot shall be used in whole or in part for the
storage of any property or thing that will cause such lot to appear in an
unclean or untidy condition or that will be obnoxious to the eye; nor shall any
substance, thing, or material be kept upon any lot that will emit foul or
obnoxious odors, or that will cause any noise that will or might disturb the
peace, quiet, comfort, or serenity of the occupants of surrounding property. In
the event that any owner of any lot in Plan No.1 shall fail or refuse to keep
such lot free from weeds, underbrush, or refuse piles or other unsightly growth
or objects, then WSC or its assignee and/or WVEDA or its assignee may enter upon
such lands and remove the same at the expense of



--------------------------------------------------------------------------------

the owner, which such entry shall not be deemed a trespass, and in the event of
such a removal a lien shall arise and be created in favor of WSC and WVEDA and
against such lot for the full amount chargeable to such lot, and such amount
shall be due and payable within thirty (30) days after demand is made therefor.

5.19 Storm Water Detention. Storm water management is to be provided for each
developed site. Post developed peak runoff shall be reduced to predevelopment
peak rates for 2, 10, and 25-year storm events of 24-hour duration. Site
generated storm water runoff shall be determined with “Soil Conservation
Service” methodology using average 24-hour precipitation values contained in
Appendix B of the then current West Virginia Erosion and Sediment Control
Handbook for Developing Areas. Maintenance of storm water management facilities
shall be the responsibility of the property owner. In the event a facility is
not adequately maintained, WSC or its assignee and/or WVEDA or its assignee
shall have the right to maintain said facility at the expense of the owner or
occupant. WSC and WVEDA shall have a lien upon such lot or lots to secure
payment of all such accounts.

ARTICLE VI RIGHTS, DUTIES AND RESPONSIBILITIES

Once all lots within Plan No. 1 have either been sold or leased, WVEDA shall no
longer have any duties or responsibilities under this Declaration.

ARTICLE VII: VARIANCES AND ADJUSTMENTS

In order to protect and enhance the continuing development of the Three Springs
Industrial and Business Park, enforcement rights will be held only by WSC and
WVEDA, as defined in Article II. Requests for variances or adjustments to these
restrictive covenants including, but not limited to, the permitted uses set
forth in section 4.1 and the prohibited uses set forth in section 4.2 will be
considered by WSC and WVEDA on a case-by-case basis and granted by WSC and WVEDA
at their sole discretion. Approval of any variance or adjustment shall not be
deemed to change, or generally waive, the covenants or restrictions herein
contained, or to serve as precedent for any proposed future variances or
adjustments which may be requested.



--------------------------------------------------------------------------------

ARTICLE VIII: PROVISIONS FOR MODIFICATION, AMENDMENT OR DELETION

These restrictive covenants may be modified, amended, or deleted at any time by
WSC and WVEDA for the purpose of further insuring the development of Plan No. 1
as an area of high standards. Such modification, amendment, or deletion shall be
binding upon all future purchasers, their respective heirs, executors,
administrators, successors and assigns; provided, however, that each such
modification, amendment or deletion must be consented to in writing by the then
existing lot owners, their successors or assigns which are determined by WSC and
WVEDA to be directly, pecuniarily and adversely affected by the proposed
modification, amendment or deletion.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, WEIRTON STEEL CORPORATION has caused this instrument to be
executed by its President and Chief Executive Officer, duly attested by its
Secretary and Vice President of Law, the day and year first above written.

 

      WEIRTON STEEL CORPORATION By:  

LOGO [g208664ex10_1p52a.jpg]

    By:  

LOGO [g208664ex10_1p52b.jpg]

Its   Secretary and Vice President of Law     Its   President and Chief
Executive Officer

 

STATE OF WEST VIRGINIA    )         )      ss: COUNTY OF BROOKE    )     

On this, the 20th day of March, 1997, before me, the undersigned Notary Public,
personally appeared Richard K. Riederer, who acknowledged himself to be the
President and Chief Executive Officer of Weirton Steel Corporation a Delaware
corporation, and that he, as such President and Chief Executive Officer and
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the Weirton Steel Corporation, by himself as
President and Chief Executive Officer.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

LOGO [g208664ex10_1p52c.jpg]

Notary Public

My Commission Expires:                                         

 

  

LOGO [g208664ex10_1p52d.jpg]

PREPARED BY:

Virgil G. Thompson, Esq.

   Weirton Steel Corporation    400 Three Springs Drive    Weirton, WV 26062   

STATE OF WEST VIRGINIA, COUNTY OF BROOKE, to-wit:

The foregoing paper writing was this day, March 20, 1997 at 3:49 p.m. presented
for record in my office, and thereupon, together with the certificate thereto
annexed, is admitted to record.

Teste: Sylvia J. Benzo Clerk, Brooke County Court



--------------------------------------------------------------------------------

AMENDMENT TO

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

WEIRTON STEEL CORPORATION

AND

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY

THREE SPRINGS INDUSTRIAL AND BUSINESS PARK- PLAN NO. 1

BROOKE COUNTY, WEST VIRGINIA

THIS AMENDMENT to the Declaration of Covenants, Conditions and Restrictions, of
Weirton Steel Corporation Three Springs Industrial and Business Park-Plan No. 1
in Brooke County, West Virginia (“Amendment”), is made this 12th day of
February, 1999, by Weirton Steel Corporation (hereinafter “WSC”) and the West
Virginia Economic Development Authority (hereinafter “WVEDA”).

W I T N E S S E T H:

WSC prior to June 19,1997 was the owner of a plan of lots located in Weirton,
Brooke County, West Virginia, known as Three Springs Industrial and Business
Park- Plan No. 1 (“Plan No. 1”), which is recorded in the Office of the Clerk of
the County Commission of Brooke County, West Virginia in Plat Book No. 3 at
pages 55 and 55A;

WSC has recorded a Declaration of Covenants, Conditions and Restrictions dated
March 20, 1997 (the “Declaration”), applicable to Plan No. 1, which Declaration
is recorded in the



--------------------------------------------------------------------------------

Office of the Clerk of the County Commission of Brooke County, West Virginia, in
Deed Book No. 276 at pages 455 to 476;

WSC conveyed Plan No. 1 to WVEDA by Deed dated June 19, 1997 which is recorded
in the Office of the Clerk of the County Commission of Brooke County, West
Virginia, in Deed Book No. 277 at page 467;

The Declaration provides that it may be amended by the filing of an Amendment to
the Declaration with the consent of WSC and WVEDA;

WSC and WVEDA wish to amend the Declaration to address obligations of the owners
of lots within Plan No. 1 upon any damage to or destruction of improvements on
any such lot, and to impose a deadline for completion of construction of
improvements on a lot in Plan No. 1.

 

I. RECITALS: The foregoing Recitals are incorporated in and made a part of this
Amendment.

 

II. AMENDMENT OF DECLARATION: The Declaration is amended as follows:

 

  A. ARTICLE III, CONSTRUCTION OF IMPROVEMENTS, Section 3.3 is amended as
follows:

 

  1. The Section is renamed “Approval; Completion of Construction”;

 

  2. The following sentence is added at the end of the current Section 3.3:

Construction consistent with the approval or conditional approval granted must
be completed within eighteen (18) months of receipt of the approval or
conditional approval.



--------------------------------------------------------------------------------

  B. ARTICLE V, DEVELOPMENT STANDARDS, is amended by the addition of a
Section 5.20, reading as follows:

 

  5.20 Damage to or Destruction of Improvements. If all or any portion of the
improvements constructed or installed on any lot within Plan No. 1 shall be
damaged or destroyed in whole or in part, the owner of such lot shall be
required to, in the owner’s sole discretion, either repair or replace the
improvements to the level approved under Section 3.3, or to clear all such
damage or destruction from the lot and restore the lot to its preconstruction
condition, so that the lot will not detract from the appearance and value of
Plan No. 1. If the owner shall fail to commence such repair, replacement and/or
clearing and restoration within thirty (30) days of the damage or destruction
(or such later time as shall be. approved by WVEDA), and diligently work to
completion thereafter, WVEDA shall have the right to go onto and clear and
restore, or complete the clearing and restoration of, the lot in the manner
herein described, and the owner of the lot shall reimburse WVEDA, within thirty
(30) days of receipt of a bill therefor, for all costs and expenses incurred by
WVEDA in performing such clearing and restoration work on behalf of the owner.

 

II RATIFICATION OF DECLARATION. In all other respects the Declaration is
unchanged and ratified as binding and enforceable on Plan No. I including all
owners, tenants and lessees of lots in Plan No. 1.

IN WITNESS WHEREOF, WSC and WVEDA have each caused this Amendment to be executed
and filed on the day and year first above stated, by the officers hereinafter
stated.

 

ATTEST:     WEIRTON STEEL CORPORATION By:  

LOGO [g208664ex10_1p55a.jpg]

    By:  

LOGO [g208664ex10_1p55b.jpg]

Its:  

Manager Economic Development

    Its:   Vice President of Law       WEST VIRGINIA ECONOMIC DEVELOPMENT
AUTHORITY By:  

LOGO [g208664ex10_1p55c.jpg]

    By:  

LOGO [g208664ex10_1p55d.jpg]

Its:  

DEPUTY DIRECTOR

    Its:   Executive Director



--------------------------------------------------------------------------------

STATE OF WEST VIRGINIA    )    ) COUNTY OF BROOKE    )

I, Cynthia A. Conchel, a Notary Public in and for the County and State
aforesaid, do hereby certify that WILLIAM R. KIEFER, as Vice President of Law,
who signed the above writing bearing date, the 12th day of February, 1999, on
behalf of WEIRTON STEEL CORPORATION, a Delaware corporation, and acknowledged
the said writing to be the act and deed of said corporation.

Given under my hand this 12th day of February, 1999.

My commission expires: October 12, 2004

 

STATE OF WEST VIRGINIA

 

COUNTY OF Kanawha

  

)

)

)

   LOGO [g208664ex10_1p56a.jpg]            

I, Deborah J. Orcutt, a Notary Public in and for the County and State aforesaid,
do hereby certify that DAVID A. WARNER, as Executive Director, who signed the
above writing bearing date, the 17th day of February, 1999, on behalf of WEST
VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY, a West Virginia public corporation, and
acknowledged the said writing to be the act and deed of said corporation.

Given under my hand this 17th day of February, 1999.

My commission expires: April 23, 2007

 

Prepared by:

Virgil Thompson, Esq.

Weirton Steel Corporation

400 Three Springs Drive

Weirton, WV 26062

  

LOGO [g208664ex10_1p56b.jpg]

           

STATE OF WEST VIRGINIA, COUNTY OF BROOKE, to-wit:

The foregoing paper writing was this day, February 18, 1999 at 3:02 p.m.
presented for record in my office, and thereupon, together with the certificate
thereto annexed, is admitted to record.

Teste: Sylvia J. Benzo Clerk, Brooke County Court



--------------------------------------------------------------------------------

AMENDMENT NO. 2

TO

DECLARATION OF COVENANTS CONDITIONS AND RESTRICTIONS

WEIRTON STEEL CORPORATION

AND

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY

THREE SPRINGS INDUSTRIAL AND BUSINESS PARK-PLAN NO. 1

BROOKE COUNTY WEST VIRGINIA

THIS AMENDMENT NO. 2 to the Declaration of Covenants, Conditions and
Restrictions of Weirton Steel Corporation, Three Springs Industrial and Business
Park-Plan No. 1 in Brooke County, West Virginia (“Amendment 2”), is made as of
this 1st day of May, 2003, Weirton Steel Corporation (hereinafter(“WSC”) and the
West Virginia Economic Development Authority (hereinafter “WVEDA”).

WITNESSETH:

WSC prior to June 19, 1997 was the owner of a plan of lots located in Weirton,
Brooke County, West Virginia, known as Three Springs Industrial and Business
Park-Plan. No. 1 (“Plan No. 1”), which is recorded in the Office of the Clerk of
the County Commission of Brooke County, West Virginia in Plat Book No.3 at pages
55 and 55A;

WSC has recorded a Declaration of Covenants, Conditions and Restrictions dated
March 20, 1997 (the “Declaration”), applicable to Plan No. 1, which Declaration
is recorded in the



--------------------------------------------------------------------------------

Office of the Clerk of the County Commission of Brooke County, West Virginia, in
Deed Book No. 276 at pages 455 to 476;

WSC conveyed Plan No. 1 to WVEDA by Deed dated June 19, 1997 which is recorded
in the Office of the Clerk of the County Commission of Brooke County, West
Virginia, in Deed Book No. 277 at page 467;

The Declaration provides that it may be amended by the filing of an amendment to
the Declaration with the consent of WSC and WVEDA and the first amendment to the
Declaration (“Amendment”) dated February 12, 1999 was filed and recorded in the
Office of the Clerk of the County Commission of Brooke County, West Virginia in
Deed Book No. 283 at page 221;

The Declaration provides that realty adjacent to Plan No. 1 owned or hereafter
owned by WSC may be added to Plan No. 1 and subject to the Declaration upon the
recording of a “Notice of Addition to Land” as required by Section 2.4 of the
Declaration and a Notice of Addition to Land” dated September 23, 1999 was filed
and recorded in the Office of the Clerk of the County Commission of Brooke
County, West Virginia in Deed Book No. 285 at page 220 (“Notice of Addition”);
and

WSC and WVEDA wish to further amend the Declaration to address additional
prohibited uses within Plan No. 1 and land added by the Notice of Addition and
to address certain other matters:

1. RECITALS: The foregoing Recitals are incorporated in and made a part of this
Amendment.



--------------------------------------------------------------------------------

2. AMENDMENT OF DECLARATION: The Declaration is amended as follows:

A. ARTICLE IV, REGULATION OF OPERATIONS AND USES, Section 4.2 captioned:
“PROHIBITED USES” is amended as follows:

 

  1. The following sentences are added at the end of the current Section 4.2:

Notwithstanding the fact that certain video lottery machines or other gambling,
gaming or lottery devices may not be prohibited by federal, state or local law,
video lottery machines of any kind or nature whatsoever or any other gambling,
gaming or lottery devices are not permitted to be installed or used within Plan
No. 1 or land added by the Notice of Addition by any current or future property
owner. The installation and or use of video lottery machines of any kind or
nature whatsoever or any other gambling, gaming or lottery devices is strictly
prohibited within Plan No. 1 or land added by the Notice of Addition.

 

  2. The following are additional uses which are strictly prohibited within Plan
No.l or land added by the Notice of Addition:

 

  a. Adult Entertainment Establishment: defined as any theater, magazine store,
book store, nude model studio, sexual encounter center, escort service, adult
cabaret, adult motel or other establishment which at any time displays motion
pictures, video tapes, books, magazines or other forms of live entertainment of
a sexual nature or content, including, but not limited to, the display of any
motion picture, video tape, book, magazine, dancing or any other form of live
“entertainment” which is “X-rated”, has been judged to be pornographic or
obscene, depicts any live or simulated sex act. The prohibition herein shall not
apply to pay per view or cable shown within a hotel room.

 

  b. Any refining, smelting or mining operation.

 

  c. Trailer court.

 

  d. Junkyard.

 

  e. Car wash.

 

  f. Shooting gallery.

 

  g. Permanent outdoor flea market.

 

  h. Head Shop.

 

  i. Drug rehabilitation center or “halfway” house.

 

  j. Massage parlor.

 

  k. Residential mental health facilities

 

  l. Multi-tenant-self storage facilities



--------------------------------------------------------------------------------

B. ARTICLE VII, VARIANCES AND ADJUSTMENTS, is amended as follows:

 

  1. The following sentence is added at the end of Article VII, captioned,
“Variances and Adjustments”.

Requests for variances or adjustments may be granted by WSC and WVEDA without
the consent of the then existing lot owners, their successors or assigns, or
their mortgagees of property within Plan No. 1 or land added by the Notice of
Addition, and/or, without the consent of any other person or party. During the
five (5) years following the date of this Amendment 2, WVEDA and WSC shall be
permitted to grant only one (l) variance to allow a hotel as a permitted use. In
addition, for a period of five (5) years following the granting of a variance
allowing a hotel as a permitted use, WVEDA and WSC shall not grant any
additional variance allowing an additional hotel as a permitted use.

3. RATIFICATION OF DECLARATION. In all other respects the Declaration including
the Amendment and the Notice of Addition is unchanged and ratified as binding
and enforceable on Plan No. 1 and the land added by the Notice of Addition
including all owners, tenants and lessees of lots in Plan No. 1 and the land
added by the Notice of Addition.

IN WITNESS WHEREOF, WSC and WVEDA have each caused this Amendment No. 2 to be
executed and filed on the day and year first above stated, by the officers
hereinafter stated.

 

ATTEST:   WEIRTON STEEL CORPORATION By:   LOGO [g208664g13q50.jpg]   By:   LOGO
[g208664g82x16.jpg] Name:   William R. Kiefer   Name:   John H. Walker Its:  
Secretary   Its:   President and Chief Executive Officer          

WEST VIRGINIA ECONOMIC

DEVELOPMENT AUTHORITY

By:   LOGO [g208664g45z90.jpg]   By:   LOGO [g208664g39u59.jpg] Name:   DAVID
FONTALBERT   Name:   David A. Warner Its:   ASSOCIATE DIRECTOR   Its:  
Executive Director



--------------------------------------------------------------------------------

STATE OF WEST VIRGINIA

    )        )   

COUNTY OF BROOKE

    )   

I, SUSAN B. KERNEN, a Notary Public in and for the County and State aforesaid,
do hereby certify that John H. Walker, as President and Chief Executive Officer,
who signed the above writing bearing date, the 1st day of May, 2003, on behalf
of Weirton Steel Corporation, a Delaware corporation, and acknowledged the said
writing to be the act and deed of said corporation.

 

Given under my hand this 1st day of May, 2003

   

My commission expires: May 26, 2009

    LOGO [g208664g57n61.jpg]

 

STATE OF WEST VIRGINIA

  )     )   COUNTY OF KANAWHA   )  

I, Beverly S. Dolin, a Notary Public in and for the County and State aforesaid,
do hereby certify that David A. Warner, as Executive Director, who signed the
above writing bearing date, the 1st day of May, 2003, on behalf of West Virginia
Economic Development Authority, a West Virginia public corporation, and
acknowledged the said writing to be the act and deed of said corporation.

Given under my hand this 2nd day of May, 2003.

My commission expires: April 23, 2007

 

Prepared by:

Virgil Thompson, Esq.

Weirton Steel Corporation

400 Three Springs Drive

Weirton, WV 26062

   LOGO [g208664g29r48.jpg]

STATE OF WEST VIRGINIA, COUNTY OF BROOKE, to-wit:

The foregoing paper writing was this day, May 6, 2003 at 4:17 p.m.

Presented for record in my office, and thereupon, together with the certificate
hereto annexed, is admitted to record.

Teste: LOGO [g208664g90k39.jpg] Clerk, Brooke County Clerk



--------------------------------------------------------------------------------

64-5653

AMENDMENT NO. 3

TO

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

WEIRTON STEEL CORPORATION

AND

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY

THREE SPRINGS INDUSTRIAL AND BUSINESS PARK-PLAN NO.1

BROOKE COUNTY, WEST VIRGINIA

THIS AMENDMENT NO. 3 to the Declaration of Covenants, Conditions and
Restrictions of Weirton Steel Corporation, Three Springs Industrial and Business
Park-Plan No. 1 in Brooke County, West Virginia (“Amendment No. 3”), is made
this second day of January, 2008, by Weirton Steel Corporation Liquidating
Trust, as successor to the chapter 11 debtor; Weirton Steel Corporation, a
Delaware corporation, (hereinafter “WSC”) and the West Virginia Economic
Development Authority (hereinafter “WVEDA”).

WITNESSETH:

Prior to June 19,1997, WSC was the owner of a plan of lots containing
approximately acres located in Weirton, Brooke County, West Virginia, known as
Three Springs Industrial and Business Park-Plan No. 1 (“Plan No. 1”), which is
recorded in the Office of the Clerk of the County Commission of Brooke County,
West Virginia in Plat Book No.3, at pages 55 and 55A;

WSC has recorded a Declaration of Covenants, Conditions and Restrictions dated
March 20,1997 (the “Declaration”), applicable to Plan No. 1, which Declaration
is recorded in the said Clerk’s Office in Deed Book No. 276, at pages 455
through 476;

WSC conveyed Plan No. 1 to WVEDA by Deed dated June 19,1997, which is recorded
in said Clerk’s office in Deed Book No. 277, at page 467;

The Declaration has been amended by the filing of an amendment to the
Declaration with the consent of WSC and WVEDA pursuant to (a) the first
Amendment to the Declaration (“Amendment No. 1”) dated February 12, 1999 filed
and recorded in said Clerk’s Office in Deed



--------------------------------------------------------------------------------

Book No. 283 at page 221 and (b) the Amendment No. 2 to the Declaration
(“Amendment No. 2”) dated May 1,2003 filed and recorded in said Clerk’s Office
in Deed Book No. 302, at page 425 (the Declaration as amended by Amendment
No. 1, Amendment No. 2 and this Amendment No.3 is hereinafter referred to as the
Declaration);

WSC filed a voluntary petition for relief under chapter 11 to title 11 of the
United States Code, 11 U.S.C. §§101, et seq. in the United States Bankruptcy
Court for the Northern District of West Virginia (the “Bankruptcy Court”) on
May 19, 2003 and docketed as Case No. 05:03-BK-01802. WSC entered into an
agreement with ISG Weirton, Inc. and International Steel Group, Inc.
(collectively, “ISG”), dated as of February 25,2004 (the “ISG Agreement”),
pursuant to the terms of which WSC agreed to sell to ISG, and ISG agreed to
purchase from WSC, substantially all of the assets of WSC except for certain
excluded assets. The Bankruptcy Court entered an order approving the ISG
Agreement and the sale of assets contemplated therein and the closing on the
sale of assets to ISG pursuant to the terms of the ISG Agreement occurred on or
about April 30,2004.

WSC’s corporate headquarters were located adjacent to Plan 1 and WSC maintained
an interest in the development and use of the land surrounding its corporate
headquarters. WSC has ceased operations and no longer maintains its corporate
headquarters on Plan 1, and, therefore, WSC no longer has an interest in the use
and development of such land;

The Declaration provides that WSC and WVEDA shall oversee and approve all
covenants, conditions and restrictions on Plan 1 pursuant to the Declaration;
and

WSC and WVEDA agree that it is in the best interest of both parties for WVEDA to
assume and have sole responsibility over the oversight and approval of the
covenants, conditions and restrictions on Plan 1 pursuant to the Declaration.

WSC and WVEDA agree that WSC makes no representation or warranty concerning any
right, title or interest of WSC in, under and to the Declaration and WSC does
hereby remise, release and quitclaim any right, title, interest, property, claim
and demand whatsoever of WSC without any warranty whatsoever and WVEDA shall
release and hold harmless WSC from and against any and all claims, suits,
penalties, liabilities, and expenses (including, without limitation, legal fees)
of WVEDA arising out of or resulting from this Amendment, the Declaration or any
rights, obligations and liabilities thereunder.

Therefore, the Declaration shall be amended to vest sole responsibility of the
oversight and approval of the covenants, conditions and restrictions on Plan 1
in WVEDA under the Declaration.

1. RECITALS: The foregoing Recitals are incorporated in and made a part of this
Amendment.



--------------------------------------------------------------------------------

2. AMENDMENT OF DECLARATION: The Declaration is amended as follows:

a. Section 2.2 of the Declaration is hereby deleted in its entirety and replaced
with the following:

2.2 Duration. The covenants herein contained in this Declaration shall run with
the subject property for all purposes and shall bind all parties and persons
claiming under them until December 31, 2020, at which time said covenants shall
be automatically extended for successive periods of ten (10) years, unless by a
vote of the majority of the then owners of said lots, it is agreed to change or
terminate said covenants in whole, or in part, provided that WVEDA gives its
written consent to any such change or termination which consent may be
arbitrarily withheld by WVEDA.

b. Section 2.3 of the Declaration is hereby deleted in its entirety and replaced
with the following:

2.3 Addition of Other Realty. At any time during the pendency of this
Declaration, WVEDA may add all or a portion of any real property adjacent to
Plan No. 1 now, or hereafter, owned by WVEDA to the subject property, upon
recording of a notice of addition of real property containing at least the
provisions set forth in Section 2.4, the provisions of this Declaration
specified in said notice shall apply to such added real, property in the same
manner as if it were originally covered by this Declaration. Thereafter, to the
extent that this Declaration is made applicable thereto, the rights, powers, and
responsibilities of WVEDA and the owners and occupants of lots within such added
real property shall be the same as in the case of the real property described in
Article 1.

c. Subsection (d) of Section 2.4 of the Declaration is hereby deleted in its
entirety and replaced with the following:

(d) Such other or different covenants, conditions, and restrictions as WVEDA
shall, in its discretion, specify to regulate and control the use, occupancy,
and improvement of such added real property.

d. Section 2.5 of the Declaration is hereby deleted in its entirety and replaced
with the following:

2.5 Respective Enforcement Rights. Enforcement rights will be held only by
WVEDA. If the parties hereto, or any of them, shall violate or attempt to
violate, any of the covenants herein, WVEDA shall have the right to proceed at
law or in equity to compel compliance with the terms hereof or to prevent the



--------------------------------------------------------------------------------

violation or breach of any such terms. In addition to the foregoing right, WVEDA
shall have the right, whenever there shall have been built on any lot any
structure which is in violation of these restrictions, to enter upon the
property where such violation of these covenants, conditions, reservations and
restrictions exists and summarily abate or remove the same at the expense of the
owner, and any such entry and abatement or removal shall not be deemed a
trespass. WVEDA may assign its enforcement rights to an entity who may be
engaged to manage the Three Springs Industrial and Business Park or an
association of lot owners of Plan No. 1.

Should WVEDA employ counsel to enforce any of the foregoing covenants,
conditions, reservations or restrictions or re-entry by reason of such breach,
all costs incurred in such enforcement, including a reasonable fee for counsel,
shall be paid by the owner of such lot or lots and WVEDA shall have a lien upon
such lot or lots to secure payment of all such accounts.

Should the owner fail, neglect, or refuse to satisfy and discharge any lien
arising hereunder within thirty (30) days, WVEDA shall have the right to
interest on such liens at the rate of ten (10) percent per annum, and shall be
entitled to receive all costs of collection, including a reasonable attorney’s
fee.

The breach of any of the foregoing covenants, conditions, reservations or
restrictions contained herein, shall not defeat or render invalid the lien of
any mortgage made in good faith for value as to any lot or lots or portions of
lots in Plan No. 1, but these covenants, conditions, reservations and
restrictions shall be binding upon and effective against any such mortgagee or
owner thereof whose title thereto or whose grantor’s title is or was acquired by
foreclosure, or otherwise.

No delay or omission on the part of WVEDA in exercising any rights, power, or
remedy herein provided, in the event of any breach of the covenants, conditions,
reservations or restrictions herein contained, shall be construed as a waiver
thereof or acquiescence therein, and no right of action shall accrue nor shall
any action be brought or maintained by anyone whatsoever against WVEDA for or on
account of its failure to bring any action on account of any breach of these
covenants, conditions, reservations or restrictions, or for imposing
restrictions herein which may be unenforceable by WVEDA.

Each and every one of the covenants, restrictions, reservations, and servitudes
contained herein shall be considered to be an independent and separate covenant
and agreement.

e. Section 3.1 of the Declaration is hereby deleted in its entirety and replaced
with the following:



--------------------------------------------------------------------------------

3.1 Approval of Plans Required. To assure architectural and landscaping
integrity, no construction, grading, regrading, addition or alteration (except
to the interior of a building), or change in use is permitted without the prior
submission of plans to WVEDA and the written approval of WVEDA as detailed in
this Article.

Prior approval by WVEDA will be required of a user’s development plans and any
contemplated building alterations or additions. Development plans shall be
submitted over the authorized signature of the owner or occupant, or both of the
lot or the authorized agent thereof. Submitted development plans shall be in
such form and shall contain such information as may be required by WVEDA but
shall contain the following information at a minimum:

a. A site development and grading plan of the lot showing the nature, kind,
shape, composition and location of all main and accessory structures with
respect to the particular lot and with respect to the structures on adjoining
lots. Front, rear and side setback lines must be designated on the site plan.

b. A building elevation plan showing the height and bulk of structures; exterior
building materials, colors and textures to be used, and the height and bulk of
any roof-mounted mechanical equipment. Any changes in approved plans must be
similarly submitted to and approved by WVEDA.

c. A traffic circulation and building service plan showing the location of
vehicular access onto the site, the number and location of all parking spaces
and driveways on the lot, and all truck loading spaces.

d. A utility plan showing on-site utility alignments and storm drainage systems
including any storm water detention or retention systems.

e. A landscaping plan for the particular lot showing the location and nature of
all landscaping, as well as provisions for other open space; paving, fences and
walls planned for the site; and the location of refuse or storage areas.

f. A plan for the location of signs indicating the contemplated display of
signs, including copy, type, color and materials of letters and method of
illumination.

g. A lighting plan indicating the method(s) exterior lighting.

h. An architectural rendering of the proposed building.



--------------------------------------------------------------------------------

These plans may be combined together to simplify the applicant’s submittal as
long as the drawings are acceptable to WVEDA. The applicant shall submit seven
(7) copies of all development plans.

f. Section 3.2 of the Declaration is hereby deleted in its entirely and replaced
with the following:

3.2 Basis for Approval. In reviewing plans submitted, WVEDA will be concerned
with the safety and convenience of traffic movement both within and outside the
lot, its relationship to access streets, as well as to the harmonious and
beneficial relationship of structures and uses on the lot with other lots in
Plan No. 1. Approval will be based, among other things, upon compliance with the
Development Standards incorporated in Article V including: the adequacy of lot
dimensions; adequacy of structural design, conformity and harmony of external
design with neighboring structures; effect of location and use of proposed :
improvements upon neighboring lots; proper facing of main elevation with respect
to nearby streets; the adequacy of screening for mechanical, air-conditioning,
or other roof-top installations; and conformity of the plans to the purpose and
general plan and intent of this Declaration.

Except as otherwise provided in this Declaration, WVEDA shall have the right to
disapprove any plans submitted hereunder on any reasonable grounds including,
but not limited to the following:

 

  a. Failure to comply with any of the restrictions set forth in this
Declaration;

 

  b. Failure to include information in such plans as may have been reasonably
requested by WVEDA;

 

  c. Objection to the exterior design, the appearance of materials, or materials
employed in any proposed structure;

 

  d. Objection on the ground of incompatibility of any proposed structure or use
with existing structures or uses upon other lots, or other property in the
vicinity of the subject property,

 

  e. Objection to the location of any proposed structure with reference to other
lots, or other property in the vicinity;

 

  f. Objection to the grading or landscaping plan for the lot;

 

  g

Objection to the color scheme, finish, proportions, styles of



--------------------------------------------------------------------------------

  architecture, height, bulk, or appropriateness of any structure;

 

  h. Objection to the number or size of parking spaces, or to the design of the
parking area;

 

  i. Any other matter that, in the judgment of WVEDA would render the proposed
improvements or use inharmonious with the general plan for improvement of the
subject property or with improvements located upon other lots or other property
in the vicinity.

h. Section 3.3 of the Declaration is hereby deleted in its entirety and replaced
with the following:

3.3 Approval. WVEDA may approve plans as submitted, or as altered or amended, or
may grant approval subject to specific conditions. Upon approval or conditional
approval by WVEDA of any plans submitted, one copy of the approved plans bearing
a statement of WVEDA’s approval together with any conditions, shall be retained
permanently by WVEDA and by the applicant. Construction consistent with the
approval or conditional approval granted must be completed within eighteen
(18) months of receipt of the approval or conditional approval.

i. Section 3.4 of the Declaration is hereby deleted in its entirety and replaced
with the following:

3.4 Construction Without Approval. If any improvement shall be erected, placed,
or maintained upon any lot, or any new use commenced upon any lot, other than in
accordance with the approval by WVEDA pursuant to the provisions of this Article
III, such alteration, erection, placement, maintenance, or use shall be deemed
to have been undertaken in violation of this Declaration, and upon written
notice from WVEDA, any such improvement so altered, erected, placed, maintained,
or used upon any lot in violation of this Declaration shall be removed or
altered so as to conform to this Declaration, and any such use shall cease or be
altered so as to conform to this Declaration. Should such removal or alteration
or cessation or amendment of use not be accomplished within thirty (30) days
after receipt of such notice, then the party in breach of this Declaration shall
be subject to the enforcement procedures set forth in Article II

j. Article IV of the Declaration is hereby deleted in its entirety and restated
to read as follows:

ARTICLE IV: REGULATION OF OPERATIONS AND USES



--------------------------------------------------------------------------------

4.1 Permitted Uses. Plan No. 1 shall be utilized for the purpose of promoting
the expansion of industrial, commercial, manufacturing and tourism activity in
West Virginia. Specific permitted uses of Plan No. 1 shall be determined on a
case-by-case basis by the WVEDA and its successors and assigns in their sole
discretion.

4.2 Prohibited Uses. Uses which create objectionable attributes including, but
not limited to noise, odor, vibration, fumes, flare, heat, hazard, radiation or
waste problems are prohibited. Any use which is prohibited by federal, state or
local law is prohibited. Notwithstanding the fact that certain video lottery
machines or other gambling, gaming or lottery devices may not be prohibited by
federal, state or local law, video lottery machines of any kind or nature
whatsoever or any other gambling, gaming or lottery devices are not permitted to
be installed or used within Plan No. 1 or land added by the Notice of Addition
by any current or future property owner. The installation and or use of video
lottery machines of any kind or nature whatsoever or any other gambling, gaming
or lottery devices is strictly prohibited within Plan No. 1 or land added by the
Notice of Addition. In addition, the following uses are strictly prohibited:

 

  1. Adult Entertainment Establishment: defined as any theater, magazine store,
book store, nude model studio, sexual encounter center, escort service, adult
cabaret, adult motel or other establishment which at any time displays motion
pictures, video tapes, books, magazines or other forms of live entertainment of
a sexual nature or content, including, but not limited to, the display of any
motion picture, video tape, book, magazine, dancing or any other form of live
“entertainment” which is “X-rated”, has been judged to be pornographic or
obscene, depicts any live or simulated sex act. The prohibition herein shall not
apply to pay per view or cable shown within a hotel room.

 

  2. Any refining, smelting or mining operation.

 

  3. Trailer court.

 

  4. Junkyard.

 

  5. Car wash.

 

  6. Shooting gallery.

 

  7. Permanent outdoor flea market.

 

  8. Head Shop.

 

  9. Drug rehabilitation center or “halfway” house.

 

  10. Massage parlor.

 

  11. Residential mental health facilities.

 

  12. Multitenant self storage facilities.



--------------------------------------------------------------------------------

WVEDA and its successors or assigns reserve the right in their sole discretion
to determine which specific uses are prohibited hereunder.

k. Section 5.3 of the Declaration is hereby deleted in its entirety and replaced
with the following:

5.3 Building Height Limitations. Building height limits shall be described as
occurring within a 45° angle of bulk plane or a maximum of sixty (60) feet above
finished grade, whichever is more restrictive. Bulk plane shall be defined as an
imaginary inclined plane rising over a lot, drawn at a 45° angle from the
vertical, the bottom side of which is coincidental with the lot line(s) of the
lot, and which, together with a maximum height of sixty (60) feet above finished
grade, delineates the maximum bulk of any improvement which may be constructed
on the lot. Additional height may be permitted if specifically approved in
writing by WVEDA. The height of any roof over any occupied floor shall not rise
above this plane except that in the cases of buildings with special
requirements, additional height may be permitted by WVEDA, Such special
requirements shall not include habitable space.

1. Section 5.4 of the Declaration is hereby deleted in its entirety and replaced
with the following:

5.4 Construction Materials. To establish and maintain the character and property
values for all developed lots within Plan No. 1, quality materials must be
utilized in the construction of all buildings. Building materials will be judged
and approved by WVEDA on a case-by-case basis. Factors to be considered by WVEDA
include: the overall design of the building(s); its compatibility with existing
and previously approved structures including scale, color, and texture of the
building in harmony with the design of other existing or approved structures;
and, the overall objectives of quality development described elsewhere in these
covenants. Plans that provide for metal-clad buildings will be approved only on
the condition that such buildings are constructed so as not to have the
appearance of a pre-engineered metal building, are designed by an architect, and
are specially approved in writing by WVEDA.

m. Subclause 5.8(a)(4) of the Declaration is hereby amended and restated to read
as follows:

 

  4. Other Uses - The space provided for parking must satisfy generally accepted
parking guidelines for that use and be approved by WVEDA in order to insure
compliance with federal, state and local guidelines.



--------------------------------------------------------------------------------

n. Section 5.10 of the Declaration is hereby deleted in its entirety and
replaced with the following:

5.10 Sign Standard. Signage will be strictly regulated to facilitate the easy
identification of the business or product of the owner or occupant, to maximize
visual quality, and to promote an image consistent with the general purposes of
conditions stated in this Declaration.

All building identification signs must be approved by WVEDA. All signs must
conform to sign criteria of Three Springs Industrial and Business Park as
amended from time to time. Billboards or similar advertising signs are not
permitted except for temporary signs advertising a lot for sale or lease. These
temporary signs used for advertising a lot for sale or lease may not exceed
twenty-four (24) square feet in area.

o. Section 5.11 of the Declaration is hereby deleted in its entirety and
replaced with the following:

5.11 Mechanical or Other Equipment. All mechanical equipment including air
handling units, condensers, compressors, ventilators, chimneys, stacks,
ductwork, vents and conductors erected, used and installed on the property, if
visible outside of any building, must be screened from view in a manner approved
by WVEDA. Roof-mounted mechanical equipment which projects vertically more than
eighteen (18) inches above the roof or roof parapet when viewed from street
level, is to be screened by an enclosure, which is designed to conform with the
building. No mechanical equipment is to be mounted on the wall surface of a
building.

Vents, louvers, flashings and framed openings in the wall surface are to be
painted consistent with the color scheme of the building.

No tower, dish or antenna for the transmission or the reception of any signals
including but not limited to electro-magnetic or laser radiation shall be
erected, used or maintained on the lot, if visible outside of any building,
whether attached to an improvement or self-standing, without prior written
approval of WVEDA.

q. Section 5.12 of the Declaration is hereby deleted in its entirety and
replaced with the following:

5.12 Waste Disposal and Storage. Adequate space for refuse containers and the
required loading spaces must be provided as part of the site development. All
outdoor waste storage and loading areas and associated



--------------------------------------------------------------------------------

screening must be indicated on the final site plan and landscape plan submitted
for the approval of WVEDA.

 

  a. All refuse, if stored outside the building, will not be allowed to
accumulate, must be disposed of on a regular basis and must be kept in closed,
fire resistant, sanitary containers especially made for refuse storage. Such
containers must be totally enclosed and screened from view from the street and
from adjoining properties. Refuse containers, in and of themselves, will not be
considered adequate screening devices. Refuse containers shall not be stored in
front of building(s).

 

  b. No burial of waste material will be permitted on the project site.

 

  c. No lagoons or open vessels for liquid waste storage are permitted.

 

  d. Radioactive waste storage outside of a building is not permitted. Open
burning of refuse or waste is prohibited.

 

  e. Employee picnic or recreational areas, if any, must be provided with
adequate refuse containers and emptied regularly.

r. Section 5.13 of the Declaration is hereby deleted in its entirety and
replaced with the following:

5.13 Fences and Walls. Erection of security fences of any type around the
perimeter of a property will be prohibited. Limited utility fencing to enclose
hazardous, dangerous or secure areas may be approved provided they are designed
to be in harmony with the surroundings, using landscaping or other suitable
screening devices which utilize an approved architecturally treated, barrier
constructed with approved materials. Architecturally treated barriers and
materials used shall be approved by WVEDA. Architecturally compatible walls,
proposed as a design device to give architectural continuity to the area, may be
used with the approval of WVEDA. Walls must be made of high quality materials
compatible with the building exterior walls.

s. Section 5.18 of the Declaration is hereby deleted in its entirety and
replaced with the following:

5.18 Nuisances. No animals, including but not limited to, horses, cattle, swine,
goats, poultry, or fowl shall be kept on any lot. No weeds, underbrush, or other
unsightly growths shall be permitted to grow or remain upon the lots, and no
refuse pile or unsightly objects shall be allowed to be placed or



--------------------------------------------------------------------------------

suffered to remain anywhere thereon. No lot shall be used in whole or in part
for the storage of any property or thing that will cause such lot to appear in
an unclean or untidy condition or that will be obnoxious to the eye; nor shall
any substance, thing, or material be kept upon any lot that will emit foul or
obnoxious odors, or that will cause any noise that will or might disturb the
peace, quiet, comfort, or serenity of the occupants of surrounding property. In
the event that any owner of any lot in Plan No. 1 shall fail or refuse to keep
such lot free from weeds, underbrush, or refuse piles or other unsightly growth
or objects, then WVEDA or its assignee may enter upon such lands and remove the
same at the expense of the owner, which such entry shall not be deemed a
trespass, and in the event of such a removal a lien shall arise and be created
in favor of WVEDA and against such lot for the full amount chargeable to such
lot, and such amount shall be due and payable within thirty (30) days after
demand is made therefor.

t. Section 5.19 of the Declaration is hereby deleted in its entirety and
replaced with the following:

5.19 Storm Water Detention. Storm water management is to be provided for each
developed site. Post developed peak runoff shall be reduced to predevelopment
peak rates for 2,10, and 25-year storm events of 24-hour duration. Site
generated storm water runoff shall be determined with “Soil Conservation
Service” methodology using average 24-hour precipitation values contained in
Appendix B of the then current West Virginia Erosion and Sediment Control
Handbook for Developing Areas. Maintenance of storm water management facilities
shall be the responsibility of the property owner. In the event a facility is
not adequately maintained, WVEDA or its assignee shall have the right to
maintain said facility at the expense of the owner or occupant. WVEDA shall have
a lien upon such lot or lots to secure payment of all such accounts.

u. Article VI of the Declaration is hereby deleted in its entirety.

v. Article VII of the Declaration is hereby deleted in its entirety and replaced
with the following:

ARTICLE VI: VARIANCES AND ADJUSTMENTS

In order to protect and enhance the continuing development of the Three Springs
Industrial and Business Park, enforcement rights will be held only by WVEDA, as
defined in Article II. Requests for variances or adjustments to these
restrictive covenants including, but not limited to, the prohibited uses set
forth in section 4.2 will be considered by WVEDA on a case-by-case basis and
granted by WVEDA at its sole discretion. Approval of any variance or adjustment
shall not



--------------------------------------------------------------------------------

be deemed to change, or generally waive, the covenants or restrictions herein
contained, or to serve as precedent for any proposed future variances or
adjustments which may be requested. Requests for variances or adjustments may be
granted by WVEDA without the consent of the then existing lot owners, their
successors or assigns, or their mortgagees of property within Plan No. 1 or land
added by the Notice of Addition, and/or without the consent of any other person
or party.

w. Article VIII of the Declaration is hereby deleted in its entirety and
replaced with the following:

ARTICLE VII: PROVISIONS FOR MODIFICATION, AMENDMENT OR DELETION

These restrictive covenants may be modified, amended or deleted at any time by
WVEDA for the purpose of further insuring the development of Plan No. 1 as an
area of high standards. Such modification, amendment, or deletion shall be
binding upon all future purchasers, their respective heirs, executors,
administrators, successors and assigns; provided, however, that each such
modification, amendment or deletion must be consented to in writing by the then
existing lot owners, their successors or assigns which are determined by WVEDA
to be directly, pecuniarily and adversely affected by the proposed modification,
amendment or deletion.

x. A new Article VIII is hereby added to the Declaration and shall read as
follows:

ARTICLE VIII: CITY OF WEIRTON UNIFIED DEVELOPMENT ORDINANCE

The use, development and improvement of all lots and building sites in Plan
No. 1 shall comply with the terms of the Unified Development Ordinance of the
City of Weirton, West Virginia, as amended.

3. RATIFICATION OF DECLARATION. In all other respects the Declaration including
the Amendments and the Notices of Addition are unchanged and ratified as binding
and enforceable on Plan No. 1 and the land added by the Notices of Addition
including all owners, tenants and lessees of lots in Plan No, 1 and the land
added by the Notices of Addition.

4. QUIT-CLAIM AND HOLD HARMLESS. WSC does hereby remise, release and quitclaim
any right, title, interest, property, claim and demand whatsoever of WSC without
any warranty whatsoever and WVEDA shall release and hold harmless WSC from and
against any and all claims, suite, penalties, liabilities, and expenses
(including, without limitation, legal



--------------------------------------------------------------------------------

fees) of WVEDA arising out of or resulting from this Amendment, the Declaration
or any rights, obligations and liabilities thereunder.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

STATE OF OREGON    )    LOGO [g208664g63k78.jpg]    )    COUNTY OF Illegible   
)   

I, LORI HANCOCK, a Notary Public in and for the County and State aforesaid, do
hereby certify that Robert C. Fletcher, as Liquidating Trustee, who signed the
above writing bearing date, the second day of January, 2008, on behalf of
Weirton Steel Corporation Liquidating Trust, a successor to Weirton Steel
Corporation, a Delaware corporation, and acknowledged the said writing to be the
act and deed of said corporation.

Given under my hand this second day of January, 2008.

My commission expires: November 26, 2011

 

STATE OF WEST VIRGINIA    )       )    COUNTY OF KANAWHA    )   

I, Beverly S. Dolin, a Notary Public in and for the County and State aforesaid,
do hereby certify that David A. Warner, as Executive Director, who signed the
above writing bearing date, the 10th day of January, 2008, on behalf of West
Virginia Economic Development Authority, a West Virginia public corporation, and
acknowledged the said writing to be the act and deed of said corporation.

 

Given under my hand this 10th day of January, 2008.    LOGO [g208664g54t42.jpg]
 

 

My commission expires: April 23, 2017

  

This instrument was prepared by and upon recordation should be returned to Amy
R. King, Esquire, Spilman Thomas & Battle, PLLC, Post Office Box 273,
Charleston, West Virginia 25321.



--------------------------------------------------------------------------------

   LOGO [g208664g29q87.jpg]    LOGO [g208664g43u47.jpg]       LOGO
[g208664g11d66.jpg]   

LOGO [g208664g73k81.jpg]



--------------------------------------------------------------------------------

VARIANCE

TO

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

WEIRTON STEEL CORPORATION

AND

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY

THREE SPRINGS INDUSTRIAL AND BUSINESS PARK-PLAN NO.1

BROOKE COUNTY, WEST VIRGINIA

THIS VARIANCE to the Declaration of Covenants; Conditions and Restrictions of
Weirton Steel Corporation, Three Springs Industrial and Business Park-Plan.No. 1
in Brooke County, West Virginia, is made this 31st day of July, 2003, by Weirton
Steel Corporation (hereinafter “WSC”) and the West Virginia Economic Development
Authority (hereinafter “WVEDA”).

RECITALS:

A. WSC, prior to June 19, 1997, was the owner of a plan of lots located in
Weirton, Brooke County, West Virginia, known as Three Springs Industrial and
Business Park-Plan No. 1 (“Plan No. 1”), which is recorded in the Office of the
Clerk of the County Commission of Brooke County, West Virginia, in Plat Book
No. 3, at pages 55 and 55A;

B. WSC has recorded a Declaration of Covenants, Conditions and Restrictions
dated March 20, 1997 (the “Declaration”), applicable to Plan No. 1, which
Declaration is recorded in



--------------------------------------------------------------------------------

the Office of the Clerk of the County Commission of Brooke County, West
Virginia, in Deed Book No. 276 at pages 455 to 476;

C. WSC conveyed Plan No, 1 to WVEDA by Deed dated June 19, 1997, which is
recorded in the Office of the Clerk of the County Commission of Brooke County,
West Virginia, in Deed Book No. 277 at page 467;

D. The Declaration provides that it may be amended by the filing of an amendment
to the Declaration with the consent of WSC and WVEDA, and the first Amendment to
the Declaration dated February 12, 1999 was filed and recorded in the Office of
the Clerk of the County Commission of Brooke County, West Virginia in Deed Book
No. 283 at page 221; and Amendment No. 2 to the Declaration dated May 1, 2003
was filed and recorded in the Office of the Clerk of the County Commission of
Brooke County, West Virginia in Deed Book Volume 302, at page 425.

E. The Declaration provides that realty adjacent to Plan No. 1 owned or
hereafter owned by WSC may be added to Plan No. 1 and subject to the
Declaration, upon the recording of a “Notice of Addition to Land” as required by
Section 2.4 of the Declaration and a Notice of Addition to Land” dated
September 23, 1999 was filed and recorded in the Office of the Clerk of the
County Commission of Brooke County, West Virginia in Deed Book No. 285 at page
220 (“Notice of Addition”);



--------------------------------------------------------------------------------

F. Pursuant to Article VII of the Declaration, as amended, captioned “Variances
and Adjustments”, WSC and WVEDA have the right to grant variances or adjustments
to the provisions of the Declaration.

NOW THEREFORE, after due consideration, WSC and WVEDA grant a variance to
Weirton 902, LLC, its successors and assigns, to construct and operate a hotel
on the portion of the Property described on Exhibit A, incorporated herein by
reference.

IN WITNESS WHEREOF, WSC and WVEDA have each caused this variance to be executed
and filed on the day and year first above stated, by the officers hereinafter
stated;

 

ATTEST:  

WEIRTON STEEL CORPORATION

a Delaware corporation

By:   LOGO [g208664g92b39.jpg]   By:   LOGO [g208664g36d66.jpg] Name:   Virgil
G. Thompson   Name:   William R. Kiefer Its:   Corporate Attorney   Its:  
General Counsel and Secretary    

WEST VIRGINIA ECONOMIC

DEVELOPMENT AUTHORITY

a West Virginia public corporation

By:   LOGO [g208664g71s80.jpg]   By:   LOGO [g208664g95l66.jpg] Name:  
[Illegible]   Name:   David A. Warner Its:   [Illegible]   Its:   Executive
Director



--------------------------------------------------------------------------------

STATE OF WEST VIRGINIA

  )   )

COUNTY OF BROOKE

  )

I, Illegible, a Notary Public in and for the County and State aforesaid, do
hereby certify that William R. Kiefer, as General Counsel and Secretary, who
signed the above writing bearing date, the 31st day of July, 2003, on behalf of
Weirton Steel Corporation, a Delaware corporation, and acknowledged the said
writing to be the act and deed of said corporation.

Given under my hand this 31st day of July, 2003.

 

LOGO [g208664g98z83.jpg]             LOGO [g208664g09z15.jpg]       NOTARY
PUBLIC      

 

STATE OF WEST VIRGINIA

  )   )

COUNTY OF KANAWHA

  )

I, Illegible, a Notary Public in and for the County and State aforesaid, do
hereby certify that David A. Warner, as Executive Director, who signed the above
writing bearing date, the 31st day of July, 2003, on behalf of West Virginia
Economic Development Authority, a West Virginia public corporation, and
acknowledged the said writing to be the act and deed of said corporation.

 

  Given under my hand this 1st day of August, 2003.      My commission expires:
April 23, 2007         LOGO [g208664g54a03.jpg]      NOTARY PUBLIC

 

Notary seal required  

Prepared by:

Virgil Thompson, Esq.

Weirton Steel Corporation

400 Three Springs Drive

Weirton, WV 26062

  LOGO [g208664g60m36.jpg]



--------------------------------------------------------------------------------

Exhibit A

All that certain tract or parcel of land situated in the City of Weirton,
District of Cross Creek, County of Brooke and State of West Virginia and
designated as Lot l-A-3 in Subdivision No. 7, Three Springs Industrial and
Business Park, to be recorded, being more particularly described as follows:

Beginning at a point on the westerly line of Three Springs Drive, of varied
width, at its intersection with the northerly line of proposed Three Springs
Way, 50 feet wide, said line also being the southerly line of land now or
formerly of the Steel Works Community Federal Credit Union; thence along said
proposed Three Springs Way and line of said Credit Union, South 80° 11’ 30” West
a distance of 250.00 feet to a point on the easterly line of proposed Amerihost
Drive, 50 feet wide; thence along the easterly line of said proposed Amerihost
Drive and the westerly line of land of said Credit Union, North 09° 48’ 31” West
a distance of 283.32 feet, to a point of curvature at Lot l-A-3 herein
described, said point being the true place of beginning of this description;
thence from said true place of beginning of this description, by the arc of a
circle curving to the left, said curve being the tangent to the preceding
course, with a radius of 51.00 feet an arc distance of 154.28 feet, to a point
at the line dividing the herein described Lot l-A-3 and Residual Parcel 1-A,
both in Subdivision No. 7, Three Springs and Industrial and Business Park to be
recorded, said curve being subtended by a chord bearing South 83° 31’ 42” West a
distance of 101.83 feet; thence along the line dividing Lot l-A-3 from Residual
Parcel 1-A, the following five courses and distances: South 86° 51’ 55” West a
distance of 50.40 feet; North 72° 35’ 00” West a distance of 249.41 feet; North
09° 48’ 31” West a distance of 34.03 feet; North 17° 25’ 00” East a distance of
183.37 feet; North 57°35’ 13” East a distance of 62.10 feet, to a point on the
land now or formerly of KG Hotel Partners, LLC; thence along the land of KG
Hotel Partners, LLC, South 72° 35’ 00” East a distance of 261.21 feet, to a
point at the line of land now or formerly of the Steel Works Community Federal
Credit Union, aforementioned; thence along the land of said Credit Union, South
09° 48’ 31” East a distance of 227.34 feet to a point of curvature on the
proposed Amerihost Drive, aforementioned, said point being at the place of
beginning of this description.

Containing 86,344 square feet or 1.98 acres more or less.